Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page1 of 53




                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO
                         Bankruptcy Judge Thomas B. McNamara


    In re:
                                                  Bankruptcy Case No. 13-27310 TBM
    SAMUEL JESSE CHRISTIAN                        Chapter 7
    MORREALE,

    Debtor.

  ______________________________________________________________________

     MEMORANDUM ORDER AND OPINION ON BROWNSTEIN HYATT FARBER
                  SCHRECK, LLP’S FINAL APPLICATION FOR
                      PROFESSIONAL COMPENSATION
  ______________________________________________________________________

                                    I.     Introduction.

           The Debtor, Samuel Jesse Christian Morreale (the “Debtor”), started this
  bankruptcy drama eight years ago. A businessman who focused on the hospitality
  industry, he owned and managed restaurants, nightclubs, bars, and hotels through a
  myriad of corporate vehicles, including Morreale Hotels, LLC (“Morreale Hotels”).
  Morreale Hotels owned two commercial buildings the Debtor hoped to redevelop. The
  Debtor guaranteed most of the debt of the entity. When Morreale Hotels defaulted, one
  of its lenders started foreclosure proceedings. In 2012, the Debtor responded by
  placing Morreale Hotels into Chapter 11 bankruptcy in the case captioned: In re
  Morreale Hotels, LLC, Case No. 12-35230 TBM (Bankr. D. Colo.) (the “Morreale Hotels
  Case”). With the foreclosure stymied, the lender sued the Debtor on his guaranty and
  obtained a multi-million dollar judgment against him. So, in 2013, the Debtor started his
  own parallel Chapter 11 bankruptcy: In re Morreale, Case No. 13-27310 TBM (Bankr. D.
  Colo.) (the “Individual Case”). To say that the two bankruptcy cases were substantially
  intertwined understates the extremely close relationship between them. Virtually
  everything that happened in the Morreale Hotels case had an impact on the Debtor’s
  Individual Case — and vice versa.

         Neither of the bankruptcy cases went well with the Debtor playing the leading
  role. In the first two years of the Morreale Hotels Case, the entity failed to confirm a
  plan of reorganization, creditors received nothing, and the case devolved into
  internecine litigation warfare. Similarly, in his Individual Case, the Debtor was at
  loggerheads with his creditors and did not confirm a reorganization plan. All along, the
  Debtor claimed that he and Morreale Hotels were so insolvent that creditors could
  expect only a low return. Progress in the two bankruptcy cases effectively stalled. In
  2014, at the request of both the United States Trustee (the “UST”) and the largest

                                              1
Case:13-27310-TBM Doc#:1123 Filed:12/31/20            Entered:12/31/20 11:57:27 Page2 of 53




  creditor in both bankruptcy cases, the Court converted the Debtor’s Individual Case to
  liquidation under Chapter 7. Enter Tom Connolly, who was appointed as the Chapter 7
  Trustee (the “Trustee”).

          The Trustee took control of the Debtor’s property including the Debtor’s equity
  interests in Morreale Hotels and other business enterprises. In 2015, the Trustee
  installed himself as the manager of Morreale Hotels, thereby ousting the Debtor from
  center stage in both bankruptcy cases. Exercising his business judgment, the Trustee
  sold the two commercial buildings owned by Morreale Hotels in order to pay Morreale
  Hotels creditors (many of which also had claims against the Debtor) and to obtain any
  surplus from the Morreale Hotels Case for the Individual Case. The bottom-line results
  speak for themselves. The Trustee disbursed $8,432,273.00 to creditors in the
  Morreale Hotels Case and $1,947,078.77 to creditors in the Individual Case. Many of
  the claims paid were common to both bankruptcy cases. The distributions were enough
  to pay all creditors in full, plus interest. And, substantial surplus funds already have
  been paid to the Debtor through an interim distribution. Such a result is quite rare in the
  world of bankruptcy. By most measures, it was a remarkable success.

         However, the Debtor sees it otherwise. He and his various proxies contested
  almost everything the Trustee did. The Debtor claims that the Trustee engaged in self-
  interested malfeasance or, at very least, mis-administered the two bankruptcy estates.
  In essence, the Debtor contends that he should have remained in the lead role and the
  commercial buildings owned by Morreale Hotels should not have been sold in the way
  they were sold by the Trustee. The Debtor also asserts that the Trustee should have
  paid creditors earlier and generated a greater surplus for the Debtor. In emotional
  terms, he contends that the bankruptcy process ruined his life.

          The final act in this long bankruptcy saga is a bitter fee fight over administrative
  expenses claimed by the Trustee’s legal counsel: Brownstein Hyatt Farber Schreck,
  LLP (“BHFS”). BHFS faithfully and capably served its client over almost six years
  through one of the most adversarial Chapter 7 liquidations ever conducted in Colorado.
  After completing its work, BHFS submitted a final fee application. BHFS is requesting a
  large administrative expense award: $810,576.13. Given that all creditors already have
  been paid in full, the economics dictate that every dollar which may awarded to BHFS is
  a dollar less for the Debtor. So, a dispute was foreseeable. The Debtor raised a myriad
  of challenges to BHFS’ final fee application, many of which focus on the Trustee’s
  alleged malfeasance. The UST also contested some of BHFS’ fees. Most fee fights are
  resolved by compromise. Not this one. Instead, the Court presided over a three-day
  trial on BHFS’ final administrative expense application and the objections. All the main
  characters — the Trustee, the Debtor, and a BHFS lawyer — testified at trial.

         As the curtain closes, the Court recognizes that this has been a challenging and
  very acrimonious bankruptcy proceeding. Fee disputes themselves are difficult,
  especially where professionals have done substantial work and helped to achieve an




                                               2
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                      Entered:12/31/20 11:57:27 Page3 of 53




  exceptional result. The Court’s statutory mandate under Section 330 Bankruptcy Code1
  is to allow “reasonable compensation for actual, necessary services” rendered by
  BHFS. Toward that end, the Court has carefully considered the evidence within the
  statutory framework and binding appellate precedent. The Court concludes that the
  Debtor and the UST raised a few valid objections. So, BHFS is not entitled to all the
  compensation it requests. However, the Court ultimately approves the majority of the
  administrative expenses sought by BHFS.

                                     II.     Jurisdiction and Venue.

         The Court has jurisdiction to enter final judgment on this professional
  compensation dispute pursuant to 28 U.S.C. § 1334. This matter is a core proceeding
  under 28 U.S.C. § 157(b)(2)(A), since it concerns administration of the bankruptcy
  estate. Venue is proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                            III.    Procedural and Factual Background.

  A.      Employment of BHFS.

         The Debtor filed for protection under Chapter 11 of the Bankruptcy Code on
  October 15, 2013 in the Individual Case. (Docket No. 1.)2 On December 9, 2014, the
  Court converted the Individual Case from a Chapter 11 reorganization to a Chapter 7
  liquidation. (Docket Nos. 292, 293, 294, and 296.) Tom Connolly was appointed as the
  Chapter 7 Trustee. (Docket No. 298.) Shortly thereafter, the Trustee moved to employ
  BHFS as legal counsel pursuant to Section 327. (Docket No. 402.) The Court
  approved the employment of BHFS effective nunc pro tunc to February 27, 2015.
  (Docket No. 406). Since that time — almost 6 years — BHFS has continued to serve
  capably and effectively as legal counsel to the Trustee in the Individual Case.

  B.      The Fee Applications.

         The current dispute focuses on BHFS’ request for compensation. During the
  pendency of the Individual Case, BHFS filed three interim applications for fees and
  costs followed more recently by a final application which also incorporates the prior
  compensation requests.

          1.       The First Application.

         On October 23, 2015, BHFS filed “Brownstein Hyatt Farber Schreck, LLP’s First
  Interim Application for Allowance of Fees and Expenses for the Period from February

  1
           11 U.S.C. § 101 et seq. Unless otherwise indicated, all references to “Section” are to Sections of
  the Bankruptcy Code.
  2
           Unless otherwise indicated, the Court will refer to particular documents from the CM/ECF docket
  for the Individual Case, using the convention: “Docket No. ___.” Similarly, the Court will refer to particular
  documents from the CM/ECF docket for the Morreale Hotels Case using the convention: “Docket No. ___
  in MH Case.”

                                                        3
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                      Entered:12/31/20 11:57:27 Page4 of 53




  27, 2015, through September 30, 2015” (Docket No. 564, the “Initial Application”), in
  which BHFS sought approval of $145,526.50 in legal fees and $8,637.46 in costs
  incurred in connection with its representation of the Trustee. Neither the Debtor nor any
  other party in interest objected to the Initial Application. On November 25, 2015, the
  Court issued an Order on the Initial Application noting that the Court was “unable to
  adequately review and assess the reasonableness of the fees requested” by virtue of
  BHFS’ failure to comply with L.B.R. 2016-1(a)(2) which establishes the procedures for
  compensation of professionals.” (Docket No. 586.) The Court also observed that BHFS
  failed to follow the UST Fee Application Guidelines. 28 C.F.R. Part 58 Appendix A. As
  a result, the Court denied the Initial Application without prejudice to BHFS filing an
  amendment conforming with such requirements. BHFS subsequently filed a
  “Supplement” to the Initial Application (Docket No. 713) to comply with L.B.R. 2016-1(a)
  and the UST Fee Application Guidelines. The Court refers to the Initial Application
  together with the Supplement as the “First Application.”

          In the First Application, BHFS divided its work into several categories as follows:

          Category                                  Hours                    Fees Requested

          Case Administration                       163.6                    $ 59,991.00
          Asset Disposition                         140.4                    $ 62,841.00
          Asset Recovery                             45.0                    $ 14,733.00
          Exemptions                                 22.7                    $ 6,646.50
          Retention/Fee Applications                  4.4                    $ 1,315.00

                                   Total:           376.1                    $145,526.50

        Neither the Debtor nor any other party in interest objected to the First Application.
  Notwithstanding the lack of objections, the Court independently scrutinized the First
  Application and issued its “Order Approving, in Part, Brownstein Hyatt Farber Schreck,
  LLP’s First Interim Application for Allowance of Fees and Expenses” (Docket No. 756
  and JM Ex. Y)3, dated December 9, 2016, wherein the Court raised some concerns:

                  This Court has reviewed carefully and in detail Applicant’s
                  First Interim Application and the Supplement, including the
                  billing records submitted in support thereof (Docket No. 713-
                  1, Exhibits 1-5). This Court’s review of the billing records,
                  particularly for services charged in the category titled “Asset
                  Disposition,” raises concerns as to whether some of the
                  services provided and charged were of benefit to this estate,
                  or rather, were services provided for the benefit of the
                  separate estate in the bankruptcy case: In re Morreale
                  Hotels, LLC, Case No. 12-35230 TBM. The Applicant has

  3
           Both the Debtor and the UST used letters for their Exhibits at trial. To avoid confusion in the
  record, the Court will refer to the Debtor’s Exhibits as “JM Ex.___” and the UST’s Exhibits as “UST
  Ex.___.”

                                                        4
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page5 of 53




               not been approved as counsel for Morreale Hotels, LLC.
               Benefit to the estate is an essential finding this Court must
               make in order to comply with its statutory obligations under
               11 U.S.C. 330(a)(1). The benefit to the estate requirement is
               a threshold inquiry under the language of Section 330
               according to binding Tenth Circuit precedent. Rubner &
               Kutner v. U.S. Trustee (In re Lederman Enterprises, Inc.),
               997 F.2d 1321 (10th Cir. 1993).

               Because the First Interim Application and Supplement are
               before the Court for allowance on an interim basis, this Court
               need not confront that concern at this juncture. Instead, the
               Court will reserve determination of that threshold inquiry until
               Applicant seeks allowance of its fees and expenses incurred
               on a final basis. The fees which are of concern represent
               only a fraction of the fees requested; and Applicant should
               be allowed the fees and expenses which are not in question.
               Thus, the Court determines that Applicant should be allowed
               75% of the fees and 100% of its expenses requested.

  (Id. at 2.) Thus, the Court allowed, on an interim basis, only a portion of the fees and
  expenses requested in the First Application, approving fees in the amount of
  $109,144.87 and expenses in the amount of $8,637.46. (Id.) The other requested
  amounts were effectively held back from BHFS, subject to final consideration at the end
  of the Individual Case. Subsequently, the Trustee paid BHFS the amounts allowed by
  the Court for the First Application.

        2.     The Second Application.

         Meanwhile, on August 4, 2016, BHFS filed “Brownstein Hyatt Farber Schreck,
  LLP’s Second Interim Application for Allowance of Fees and Expenses for the Period
  from October 1, 2015 through May 31, 2016” (Docket No. 714, the “Second
  Application”), in which BHFS sought approval of $237,516.50 in legal fees and
  $8,023.28 in costs incurred in its representation of the Trustee.

         In the Second Application, BHFS divided its work into several categories as
  follows:

        Category                           Hours                Fees Requested

        Case Administration                247.8                $102,169.00
        Asset Disposition                  211.8                $ 89,466.00
        Asset Recovery                      68.0                $ 22,752.50
        Exemptions                          56.6                $ 17,840.50
        Retention/Fee Applications          13.7                $ 5,079.50
        Claims Administration                 .5                $    209.00

                                              5
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page6 of 53




                             Total:        598.4                $237,516.50

         The Debtor objected to the Second Application on a variety of grounds including
  alleged lack of reasonableness and benefit to the estate. (Docket Nos. 724 and 770.)
  After reviewing legal briefs on the issues arising from the Second Application as well as
  a “Stipulation Regarding Brownstein Hyatt Farber Schreck, LLP’s Second Interim
  Application for Allowance of Fees and Expenses for the Period from October 1, 2015
  through May 31, 2016” filed by BHFS and the Debtor (Docket No. 803), the Court
  approved, on an interim basis, $226,435.00 of the fees and $8,023.28 of the costs
  requested in the Second Application. (Docket No. 804.) Subsequently, the Trustee
  paid BHFS the amounts allowed by the Court for the Second Application.

        3.     The Third Application.

         On February 8, 2019, BHFS filed “Brownstein Hyatt Farber Schreck, LLP’s Third
  Interim Application for Allowance of Fees and Expenses for the Period from June 1,
  2016, through January 31, 2019” (Docket No. 988, the “Third Application”), in which
  BHFS sought approval of fees in the amount of $285,615.00 and reimbursement of
  expenses in the amount of $12,458.51. In the Third Application, BHFS divided its work
  into several categories as follows:

        Category                           Hours                Fees Requested

        Case Administration                146.2                $   71,581.00
        Asset Disposition                   15.1                $    6,285.50
        Asset Recovery                     123.7                $   46,608.50
        Exemptions                           5.7                $    1,828.00
        Retention/Fee Applications         145.3                $   79,251.50
        Claims Administration              131.8                $   80,060.50

                             Total:        567.8                $285,615.00

         Both the Debtor and the UST objected on the basis that fees charged for BHFS’
  defense of the Second Application as well as defense of the Trustee’s “First Interim
  Application of Tom Connolly, Chapter 7 Trustee, for Allowance of Compensation and
  Expenses” (Docket No. 823, the “Trustee’s Application”) were not compensable as a
  matter of law under Section 330 and Baker Botts L.L.P. v. ASARCO LLC, 135 S. Ct.
  2158 (2015). (Docket Nos. 994 and 999.) The Court refers to such objections as the
  “Fee Defense Attorneys’ Fee Issues.” The UST and the Debtor also objected to the
  Third Application on a myriad of other grounds, including alleged lack of
  reasonableness and benefit to the estate. (Id.) The Court conducted a preliminary
  hearing on the Third Application and objections in order to determine the sequence and
  timing for adjudication. (Docket No. 1017.)




                                              6
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page7 of 53




         After considering the respective positions of BHFS, the Debtor, and the UST, the
  Court determined, as a matter of efficiency and economy, that resolution of the dispute
  should proceed in stages. First, the Court elected to decide the Fee Defense Attorneys’
  Fee Issues raised by the Debtor and the UST. Then, the Court decided that all other
  objections to the First, Second, and Third Applications should be considered in the
  context of an anticipated Final Application to be made by BHFS in the future.

          With respect to the Fee Defense Attorneys’ Fee Issues, BHFS, the Debtor, and
  the UST submitted a “Stipulation” (Docket No. 1031) specifying the amount of the Fee
  Defense Attorneys’ Fees. The parties agreed that such fees were broken down into two
  categories: (1) Fee Defense Attorneys’ Fees related to defense of the Second
  Application; and (2) Fee Defense Attorneys’ Fees related to defense of the Trustee’s
  Application (including prosecution of appeals). In terms of amounts, the parties agreed
  that 27 of BHFS’ timekeeper entries on dates between August 25, 2016 and January
  14, 2019, constituting 47.8 hours of billable time valued at $22,850.00, were in defense
  of the Second Application. Further, the parties agreed that 78 of BHFS’ timekeeper
  entries on dates between May 5, 2017, and January 24, 2019, constituting 125 hours of
  billable time valued at $63,091.00, were in defense of the Trustee’s Application
  (including prosecution of appeals). Thereafter, the Court conducted a trial on the Fee
  Defense Attorneys’ Fee Issues. (Docket No. 1035.)

         On July 3, 2019, the Court issued a “Memorandum Order and Opinion on Fee
  Defense Attorneys’ Fees.” In re Morreale, 2019 WL 3385163 (Bankr. D. Colo. July 3,
  2019) (Docket No. 1039 and 1040.) The Court determined that the entire $85,941.00 in
  Fee Defense Attorneys’ Fees contained in the Third Application must be denied and
  disallowed based upon the text of Section 330 and the United States Supreme Court’s
  dispositive decision: ASARCO, 135 S. Ct. 2158. All other matters with respect to the
  Third Application were reserved. Since the Court did not allow any part of the Third
  Application, the Trustee did not pay BHFS anything with respect to the Third
  Application.

        4.     The Final Application.

         On July 31, 2020, BHFS filed “Brownstein Hyatt Farber Schreck, LLP’s Fourth
  and Final Application for Allowance of Fees and Expenses” (Docket No. 1086, the “Final
  Application”). In the Final Application, BHFS requested that the Court approve and
  allow all the fees and costs contained in the First, Second, and Third Applications
  (including all amounts previously allowed as well as amounts held back or disallowed).
  Additionally, the BHFS requested approval and allowance of fees and costs incurred
  after January 1, 2019 (the last date covered by the Third Application).

          The Court finds the Final Application to be a bit confusing and convoluted
  especially in relation to its “Summary of Fees and Expenses Requested” and the
  amount requested by BHFS for the 2019 and 2020 time period. The Cover Sheet for
  the Final Application states that the “Amount of Fees Sought” is “$307,436.88 (reserving
  rights to “fee defense” fees) and the “Amount of Expense Reimbursement Sought” is

                                             7
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page8 of 53




  “$15,461.45.” However, such amount is not the aggregate for the entire Individual
  Case. Instead, BHFS apparently is subtracting amounts already allowed and paid on
  an interim basis as well as Fee Defense Attorneys’ Fees and certain other deductions.

        With respect to the final time period (2019 and 2020), BHFS recites that the
  “Fees and expenses after last interim period” are $82,821.69. In the Final Application,
  BHFS divided its work into only two categories as follows:

        Category                           Hours                Fees Requested

        Case Administration                106.2                $ 66,290.00
        Retention/Fee Applications          23.8                $ 13,068.00

                             Total:        130.0                $ 79,358.00

  But the supporting invoices do not quite match. For example, the invoices show
  $13,002.25 for preparation of fee applications, not $13,068.00. And for case
  administration, the invoices are slightly internally inconsistent. Total fees are shown as
  either $66,815.00 or $66,302.00, not $66,290.00. Fortunately, the discrepancies are
  fairly minor. However, there is more confusion because BHFS also has included a
  further set of invoices with an additional 95.2 hours and $51,919.50 of fees for recent
  Fee Defense Attorneys’ Fees. BHFS wishes to be compensated for that additional
  amount but understands that the Court likely will not allow Fee Defense Attorneys’
  Fees. See Morreale, 2019 WL 3385163. So, BHFS seems not to be including that
  additional amount in the $79,358 fee request total for 2019 and 2020. As best the Court
  can ascertain after sorting through all the figures, the 2019 and 2020 additional
  compensation requested by BHFS in the Final Application consists of total fees in the
  amount of $131,277.50 and reimbursement of expenses in the amount of $3,218.51.

        5.       The Final Request.

          In the end, the total amounts initially requested by BHFS in the First, Second,
  Third, and Final Applications (together, the “Applications”) are as follows:

        Application          Fees                  Costs               Total

        First                $145,526.50           $ 8,637.46          $154,163.96
        Second               $237,516.50           $ 8,023.28          $245,539.78
        Third                $285,615.00           $12,458.51          $298,073.51
        Final                $131,277.50           $ 3,218.51          $134,496.01

        Total:               $799,935.50           $32,337.76          $832,273.26

  During this difficult fee application process and as confirmed during closing argument,
  BHFS agreed to reduce the requested compensation by: (1) $8,637.50 to reflect a
  reduction for paralegal time; (2) $460.75 based upon a math error; (3) $2,178.06 for an

                                              8
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                   Entered:12/31/20 11:57:27 Page9 of 53




  erroneous expense; and (4) $117.00 for a meal charge. These voluntary reductions
  total $11,393.31. So, according to the Court’s calculations, BHFS is requesting a total
  award of $820,879.95 in fees and costs. That figure is close to what the Debtor
  computed in its summary presented at trial: $813,015.01. (Stip. Ex. 6.)

         However, during closing argument, counsel for BHFS committed that the
  aggregate amount being requested by BHFS at this time is slightly less — $810,576.13
  (which amount includes Fee Defense Attorneys’ Fees). That is a further reduction of
  $10,303.824 from the Court’s computation and a bit less than what the Debtor had
  calculated. Although the Court does not quite understand BHFS’ math, the Court
  accepts the lower amount ($810,576.13 instead of $832,273.26) as the maximum
  allowable amount of aggregate compensation now requested by BHFS.

          As noted previously, BHFS already has been paid — on an interim basis only —
  $109,144.87 of fees and $8,637.46 in expenses in relation to the First Application and
  $226,435.00 of fees and $8,023.28 in expenses for the Second Application. Adding
  such amounts, BHFS has already received (subject to final allowance) interim
  compensation of $352,240.61. Thus, BHFS wants final approval of the compensation
  already paid on an interim basis plus an additional $458,335.52, which all adds up to
  total compensation of $810,576.13.

  C.      The Services Provided by BHFS.

         BHFS represented the Trustee as general bankruptcy counsel for almost six
  years in the Individual Case and billed approximately 1,768 hours. The Individual Case
  and the related Morreale Hotels Case are among the most hotly contested bankruptcy
  proceedings over which the Court has ever presided. It is not much exaggeration to say
  that the Debtor and his various proxies attacked almost every action undertaken by the
  Trustee — and they attacked hard. Having observed the process over the years, the
  Court finds that much of the expense in the Individual Case is attributable to the
  Debtor’s litigate-everything strategy, especially during the early stages of the Chapter 7
  liquidation process. Suffice to say that it was not an easy bankruptcy case.

          As set forth in the Applications, BHFS has divided its fee request into several
  typical categories: case administration; asset disposition; asset recovery; exemptions;
  claims administration; and retention/fee applications. In all time periods, the most
  significant category (by hours) was case administration. Asset disposition featured
  more heavily in the First and Second Applications (2015-2016). Asset recovery
  increased during the First, Second, and Third Applications then tapered off (2015-2016).

  4
           In the “Stipulation Regarding Brownstein Hyatt Farber Schreck, LLP’s Second Interim Application
  for Allowance of Fees and Expenses for the Period from October 1, 2015 through May 31, 2016” filed by
  BHFS and the Debtor (Docket No. 803), the parties stipulated “to the entry of an order granting the
  Second [ ] Application with the exception of $11,081.50, which will be held back pending final hearing.”
  That figure is close to the $10,303.82 reduction BHFS seems to be conceding now. So, perhaps that is
  the explanation for the reduction. The Debtor seems to believe that BHFS agreed to a $11,081.50
  discount. (Stip. Ex. 6.) The UST also thinks so. (Stip. Ex. 9.) Again, while the figures do not quite add
  up, the differences are not material.

                                                      9
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                 Entered:12/31/20 11:57:27 Page10 of 53




  The exemption contests occurred earlier in the Individual Case (2015-2016). And,
  claims work occurred toward the end (mostly in the Third Application) after the asset
  disposition and asset recovery work was completed (2016-2018). In the last few years,
  the focus and time spent has been on professional compensation for both the Trustee
  and BHFS (2017-2020). The Trustee insisted on additional compensation (i.e., beyond
  the Section 326(a) cap) based upon disbursements in the Morreale Hotels Case. The
  contest went on for years. The Debtor prevailed. See Connolly v. U.S. Tr. (In re
  Morreale), 595 B.R. 409 (10th Cir. BAP 2019), aff’d, 959 F.3d 1002 (10th Cir. 2020).
  While the work ebbed and flowed during the bankruptcy case, most of the significant
  legal heavy lifting by BHFS occurred during the earlier stages of the Individual Case
  (2015-2016).

  D.     The Objections.

         As set forth above, the Debtor objected to the Second and Third Applications.
  Those objections are preserved. In addition, the Debtor objected to the Final
  Application (which encompasses all of BHFS’ work). (Docket No. 1088, the “Debtor’s
  Objection.”) The UST also objected to the Third Application. That objection is
  preserved. Finally, the UST objected to the Final Application. (Docket No. 1095, the
  “UST Objection.”)

         In terms of the substance of the objections, both the UST and the Debtor
  objected to all the fees sought by BHFS for defense of the Second Application and
  defense of the Trustee’s Application. Both the UST and the Debtor objected to fees
  requested by BHFS for work pertaining to the Morreale Hotels Case. However, the UST
  Objection is far narrower than the Debtor’s Objection. Both the UST and the Debtor
  objected to BHFS’ paralegal time. The Debtor argues that no paralegal time is
  compensable. Again, the UST Objection is narrower. Neither the UST nor the Debtor
  presented material objections to BHFS’ costs.

         In addition to the foregoing three common categories of objections, the Debtor
  has raised a myriad of other attacks on the Applications. The Debtor objects to: all fees
  pertaining to resolution of the Internal Revenue Service proof of claim; all fees incurred
  in connection with the Trustee’s responding to recent discovery in a state court lawsuit;
  the reasonableness of BHFS’ hourly rates for professionals; and the overall
  compensation requested. The Debtor seems to suggest, alternatively, that BHFS
  should receive nothing, or, at most, $298,240.615 or maybe $297,335.46.6 Since BHFS
  already received $352,240.61 in interim compensation, what the Debtor is effectively
  requesting is that BHFS return some or all of its interim compensation and receive
  nothing else.



  5
           During closing argument, counsel for the Debtor suggested that BHFS should refund $54,000 of
  the interim compensation BHFS already received. BHFS received interim compensation of $352,240.61.
  Subtracting $54,000 yields $281,579.87.
  6
           Debtor’s Obj. at 21.

                                                   10
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page11 of 53




  E.     The Trial on the Applications.

         The Court conducted an evidentiary hearing on the factual and legal contest over
  the Applications as well as the Debtor’s Objection and the UST Objection. The trial
  lasted three days on the Zoom Government video platform. The Court heard testimony
  from: the Trustee; the Debtor; the principal BHFS attorney responsible for the
  engagement to represent the Trustee in the Individual Case (Michael J. Pankow); and
  the Debtor’s tax counsel (David A. Sprecace). The Court admitted into evidence:
  Stipulated Exhibits 1-14; BHFS’ Exhibits 1-3, 51-52, 61, 64-67, and 68; the UST’s
  Exhibits C and D; and the Debtor’s Exhibits D, H-L, and O-P. The parties also asked
  the Court to take judicial notice of the last eight years of docket activity in both the
  Individual Case as well as the Morreale Hotels Case. (Docket No. 1109.) The
  combined docket entries in the Individual Case and the Morreale Hotels Case total more
  than 2,200 discrete events spanning almost eight years. After the close of evidence, all
  the parties presented closing arguments. During closing argument, BHFS specified that
  it was seeking total compensation of $810,576.13. Furthermore, the parties agreed that
  the aggregate of Fee Defense Attorneys’ Fees included in the Applications equals
  $143,362.00. After closing arguments, the Court took the dispute under advisement.
  Since then, the Court has studied all the admitted exhibits, reviewed the witness
  testimony, considered the applicable law, and re-lived the last eight years of events
  though an extensive docket review. The issues are fully submitted and ripe for decision.

                                   IV.     Legal Analysis.

  A.     Law Applicable to Professional Compensation.

         The Applications together constitute BHFS’ request for final approval of
  professional compensation for services and costs related to its representation of the
  Trustee in the Individual Case. The starting place for the Court’s legal analysis is, of
  course, the statutory text. Section 327 provides that “the trustee, with the court’s
  approval, may employ one or more . . . attorneys . . . or other professional persons . . .
  to represent or assist the trustee in carrying out the trustee’s duties. . . .” 11 U.S.C.
  § 327(a). BHFS, as a law firm, qualifies as a “professional person” within the ambit of
  Section 327. And, the Court approved the Trustee’s retention of BHFS, nunc pro tunc
  to February 27, 2015. (Docket No. 406.)

          Legal professionals, like BHFS, may request compensation in a bankruptcy case
  as an “administrative expense.” 11 U.S.C. § 503(a). The Bankruptcy Code states that
  “[a]fter notice and a hearing, there shall be allowed administrative expenses . . .
  including . . . compensation and reimbursement awarded under section 330(a) . . . .”
  11 U.S.C. § 503(b)(2). Such administrative expenses enjoy a relatively high priority in
  the Chapter 7 bankruptcy distribution pecking order — above unsecured claims and any
  surplus payable to a debtor. 11 U.S.C. §§ 507(a)(2) and 726(a).

        The foregoing statutory cross-references eventually lead to an entire section of
  the Bankruptcy Code dedicated to “Compensation of Officers” which establishes a

                                              11
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                  Entered:12/31/20 11:57:27 Page12 of 53




  comprehensive framework for fixing and allowing fees and costs of professionals:
  Section 330. Section 330(a)(1) sets the general standard and provides:

                 After notice to the parties in interest and the United States
                 Trustee and a hearing . . . , the court may award to a . . .
                 professional person employed under section 327. . . (A)
                 reasonable compensation for actual, necessary services
                 rendered by the . . . professional person, or attorney and by
                 any paraprofessional person employed by such person; and
                 (B) reimbursement for actual, necessary expenses.

  11 U.S.C. § 330(a)(1) (emphasis added.)7

         Section 330(a)(3) gives more detail and sets forth a list of mandatory but non-
  exclusive factors for the Court to consider in deciding compensation issues:

                 In determining the amount of reasonable compensation to be
                 awarded to . . . [a] professional person, the court shall
                 consider the nature, the extent, and the value of such
                 services, taking into account all relevant factors, including —

                 (A)     the time spent on such services;

                 (B)     the rates charged for such services;

                 (C)     whether the services were necessary to the
                         administration of, or beneficial at the time at which the
                         service was rendered toward the completion of, a
                         case under this title;

                 (D)     whether the services were performed within a
                         reasonable amount of time commensurate with the
                         complexity, importance, and nature of the problem,
                         issue, or task addressed;

                 (E)     with respect to a professional person, whether the
                         person is board certified or otherwise has
                         demonstrated skill and experience in the bankruptcy
                         field; and

                 (F)     whether the compensation is reasonable based on
                         the customary compensation charged by comparably
                         skilled practitioners in cases other than cases under
                         this title.

  7
            The Court also has the discretion to “award compensation less than the amount of compensation
  that is requested.” 11 U.S.C. § 330(a)(2).

                                                    12
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                      Entered:12/31/20 11:57:27 Page13 of 53




  11 U.S.C. § 330(a)(3). In addition to identifying “relevant factors” that courts should
  consider, Congress also instructed that courts “shall not allow compensation for — (i)
  unnecessary duplication of services; or (ii) services that were not — (I) reasonably likely
  to benefit the debtor’s estate; or (II) necessary to the administration of the case.”
  11 U.S.C. § 330(a)(4)(A).

         Analytically, the threshold for professional compensation is benefit to the estate.8
  Benefit to the estate is shorthand way of referring to the statutory requirement that
  services and expenses are necessary. Rubner & Kutner, P.C. v. U.S. Tr. (In re
  Lederman Enters., Inc.), 997 F.2d 1321, 1323 (10th Cir. 1993) (“An element of whether
  services were ‘necessary’ is whether they benefited the bankruptcy estate.”). The
  concepts of necessity (i.e., “necessary” services and expenses) and benefit are
  repeated in Sections 330(a)(1)(A), (a)(1)(B), (a)(3)(C), (a)(4)(A)(i), and (a)(4)(A)(ii).
  According to binding appellate precedent, “the beneficial nature of legal services must
  be determined before a reasonableness inquiry may even be conducted.” Lederman
  Enters., 997 F.2d at 1323.

          The second main stage in the compensation inquiry is to assess whether the
  requested fees and expenses are reasonable. After all, Section 330(a)(1) permits the
  Court to allow only “reasonable compensation.” Many of the factors listed in Section
  330(a)(3) address reasonableness. 11 U.S.C. §§ 330(a)(3)(A), (B), and (D)-(F). The
  United States Court of Appeals for the Tenth Circuit (the “Tenth Circuit”) has instructed
  that “the adjusted lodestar9 approach must be used to calculate reasonable attorney's
  fees” in bankruptcy cases. Mkt. Ctr., 730 F.3d at 1246; see also Houlihan Lokey
  Howard & Zukin Cap. v. Unsecured Creditors’ Liquidating Tr. (In re Com. Fin. Serv.,
  Inc.), 427 F.3d 804, 811 (10th Cir. 2005) (requiring use of adjusted lodestar analysis).
  The adjusted lodestar approach requires consideration of the Section 330(a)(3) factors

  8
           Although the Court uses the phrase “benefit to the estate,” the Court acknowledges that actual
  benefit may not always be required. Instead, to be a little more specific and technical, Congress enacted
  a broader view of benefit which encompasses work “beneficial at the time at which the service was
  rendered toward the completion of, a case under this title” and “reasonably likely to benefit the debtor’s
  estate.” 11 U.S.C. §§ 330(a)(3)(C) and (a)(4)(A)(ii)(I). “Section 330 . . . explicitly contemplates
  compensation for attorneys whose services were reasonable when rendered but which ultimately may fail
  to produce an actual, material benefit.” Barron & Newburger, P.C. v. Texas Skyline, Ltd. (In re Woerner),
  783 F.3d 266, 274 (5th Cir. 2015); see also Mkt. Ctr. E. Retail Prop., Inc. v. Lurie (In re Mkt. Ctr. E. Retail
  Prop., Inc.), 730 F.3d 1239, 1248 (10th Cir. 2013) (“under § 330, the payment of fees does not depend on
  whether one party has prevailed over the other.”). Recognizing the foregoing, the Court utilizes the
  phrase “benefit to the estate” somewhat liberally throughout this decision in the sense of referring to
  services with actual benefit (to the estate or completion of the case), as well as work reasonably likely to
  benefit the estate or completion of the case even if the professional did not prevail.
  9
           The term “lodestar” refers to the number of hours reasonably spent for professional services
  multiplied by a reasonable hourly rate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). (“The most
  useful starting point for determining the amount of a reasonable fee is the number of hours reasonably
  expended on the litigation multiplied by a reasonable hourly rate. This calculation provides an objective
  basis on which to make an initial estimate of the value of a lawyer’s services.”); Bryan A. Garner, BLACK’S
  LAW DICTIONARY 1084 (Thomson Reuters 10th ed. 2014) (“lodestar” means “a reasonable amount of
  attorney’s fees . . . usu. calculated by multiplying a reasonable number of hours worked by the prevailing
  hourly rate . . . .”).

                                                        13
Case:13-27310-TBM Doc#:1123 Filed:12/31/20            Entered:12/31/20 11:57:27 Page14 of 53




  plus the so-called “Johnson factors.” Mkt. Ctr., 730 F.3d at 1246; Com. Fin., 427 F.3d
  at 811. The twelve Johnson factors are:

                (1)    The time and labor required;

                (2)    The novelty and difficulty of the questions;

                (3)    The skill requisite to perform the legal service
                       properly;

                (4)    The preclusion of other employment by the attorney
                       due to acceptance of the case;

                (5)    The customary fee;

                (6)    Whether the fee is fixed or contingent;

                (7)    Time limitations imposed by the client or the
                       circumstances;

                (8)    The amount involved and the results obtained;

                (9)    The experience, reputation, and ability of the
                       attorneys;

                (10)   The “undesirability” of the case;

                (11)   The nature and length of the professional relationship
                       with the client; and

                (12)   Awards in similar cases.

  Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir.1974). The
  Tenth Circuit repeatedly has confirmed that bankruptcy judges must consider both the
  Section 330(a)(3) and Johnson factors — and only those factors — in evaluating the
  reasonableness of bankruptcy fee applications. Mkt. Ctr., 730 F.3d at 1248-49; see
  also Com. Fin., 427 F.3d at 811; First Nat'l Bank of Lea Cnty. v. Niccum (In re Permian
  Anchor Serv., Inc.), 649 F.2d 763, 768 (10th Cir. 1981) (adopting Johnson factors).

          Importantly, the burden is on the party requesting fees and costs “to establish
  that its request is reasonable.” Mkt. Ctr., 730 F.3d at 1246; Com. Fin., 427 F.3d at 811.
  But, in the end, bankruptcy courts have wide discretion in the compensation approval
  exercise. Mkt. Ctr., 730 F.3d at 1250 (“bankruptcy court has discretion in determining
  how much weight to assign each factor and in determining the reasonableness of a
  fee”); Com. Fin., 427 F.3d at 810 (“Under 11 U.S.C. § 330(a)(1), bankruptcy courts have
  wide discretion in awarding compensation to attorneys . . . so long as it is reasonable.”).

                                              14
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                       Entered:12/31/20 11:57:27 Page15 of 53




  Discretion is necessary because “no matter how close the court comes to an objective
  determination of a reasonable fee, the fee determination is still, in the final analysis, a
  substantially subjective exercise.” Mkt. Ctr., 730 F.3d at 1251 (quoting Staiano v. Cain
  (In re Lan Assocs. XI, L.P.), 192 F.3d 109, 122 (3d Cir. 1999)). Although fee
  applications must be carefully scrutinized under the proper legal framework, the Court
  also recognizes that appropriate compensation of professionals is “the lubricant which
  makes the bankruptcy machinery work when applied in the proper places in the proper
  amount . . . .” In re King Resources, 651 F.2d 1349, 1352 (10th Cir. 1981).

  B.      Analysis of Benefit to the Estate for BHFS’ Fees and Expenses.

          1.       BHFS’ Work on the Fee Defense Attorneys’ Fees Issues Rendered No
                   Benefit to the Estate.

          In the First, Second, Third, and Final Applications, BHFS requested allowance of
  substantial fees and costs for fee application defense work. Such services included: (1)
  $22,850 in Fee Defense Attorneys’ Fees related to defense of the Second Application
  against the Debtor’s objections; and (2) $120,296.50 in Fee Defense Attorneys’ Fees
  related to defending the Trustee’s Application against the Debtor’s objections. See
  Morreale, 2019 WL 3385163, at *4.10 In closing arguments, the parties stipulated to
  slightly higher aggregate Fee Defense Attorneys’ Fees totaling $143,362.00.
  Furthermore, the costs for fee defense work total: $1,761.12.11 The UST and the
  Debtor both objected to compensation for all of BHFS’ fee application defense work.

                   a.       BHFS’ Defense of the Second Application.

         The first category of BHFS’ fee defense work (i.e., Fee Defense Attorneys’ Fees
  related to defense of the Second Application) is fairly self-explanatory and benefited
  BHFS rather than the bankruptcy estate. BHFS filed the Second Application. The
  Debtor objected. And then BHFS spent time defending its work and request for
  compensation. BHFS billed for the fee defense work in the Third Application.

                   b.       BHFS’ Defense of the Trustee’s Application and the Appeals.

        The second category of BHFS’ fee defense work (i.e., Fee Defense Attorneys’
  Fees related to defense of the Trustee’s Application) is more complicated and was for
  the benefit of the Trustee, not for the benefit of the bankruptcy estate. The Trustee filed


  10
            The parties stipulated to the $22,850.00 figure for Fee Defense Attorneys’ Fees related to
  defense of the Second Application in 2019. (Docket No. 1031.) The $120,296.50 figure for Fee Defense
  Attorneys’ Fees related to defense of the Trustee’s Application is based upon: (1) a stipulation in 2019
  specifying then-incurred fees of $63,091.00 (Docket No. 1031); (2) an additional $51,919.50 listed in the
  Final Application at Ex. B-3; and (3) an additional $5,286.00 conceded by BHFS during closing argument.
  11
            The costs for fee defense work consist of: (1) $215.57 in costs listed in the Final Application at
  Ex. B-3; (2) $505.00 in costs listed in the Final Application at Ex. B-2 for a “filing fee” for filing an appeal;
  and (3) 1,040.55 in costs listed in the Third Application at Ex. B-4 for computerized legal research and
  filing an appeal.

                                                         15
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page16 of 53




  the Trustee’s Application wherein he sought allowance of $260,000.00 in compensation
  under Sections 326(a) and 330(a)(7). Section 330(a)(7) states:

               In determining the amount of reasonable compensation to be
               awarded to a trustee, the court shall treat such
               compensation as a commission, based upon section 326.

  11 U.S.C. § 330(a)(7). In turn, Section 326(a) establishes a complex formula for
  calculating a Chapter 7 trustee’s compensation. The statute states:

               In a case under chapter 7 or 11, . . . the court may allow
               reasonable compensation under section 330 of this title of the
               trustee for the trustee’s services, payable after the trustee
               renders such services, not to exceed 25 percent on the first
               $5,000 or less, 10 percent on any amount in excess of $5,000
               but not in excess of $50,000, 5 percent on any amount in
               excess of $50,000 but not in excess of $1,000,000, and
               reasonable compensation not to exceed 3 percent of such
               monies in excess of $1,000,000, upon all moneys disbursed
               or turned over in the case by the trustee to parties in interest
               excluding the debtor, but including holders of secured claims.

  11 U.S.C. § 326(a) (emphasis added).

          Thus, the statutory text allows Chapter 7 trustee compensation on a sliding scale
  of percentages based upon the disbursements in the case. However, in the Trustee’s
  Application, the Trustee sought compensation based upon $1,947,078.77 in
  distributions in the Individual Case plus $8,432,273.80 in distributions in the separate
  but related Morreale Hotels Case. The Debtor objected to the Trustee’s Application on
  the basis that the Trustee was not entitled to a commission based upon distributions in
  the Morreale Hotels Case and instead was limited only to disbursements made in the
  Individual Case. (Docket No. 830.)

         At that point, the Trustee requested that BHFS assist the Trustee in defending
  the Trustee’s Application. BHFS did so, and billed the estate in the Individual Case.
  Ultimately, the Court concluded that although the Trustee’s efforts in the Morreale
  Hotels Case benefited the estate in the Individual Case, the Court was not authorized to
  allow the Trustee compensation for disbursements made in the Morreale Hotels Case.
  Thus, the Court issued a “Supplemental Order on Trustee’s First Interim Application”
  disallowing the Trustee compensation based upon disbursements made in the Morreale
  Hotels Case. (Docket No. 927, the “Trustee Fee Denial Order.”) The decision was
  based strictly on the statutory text and did not focus on whether the Trustee’s work
  benefited the estate in the Individual Case.

        The Trustee elected to appeal the Trustee Fee Denial Order to the Bankruptcy
  Appellate Panel for the Tenth Circuit Court of Appeals (the “BAP”). (Docket Nos. 937-

                                             16
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page17 of 53




  940.) Again, BHFS represented the Trustee and billed the estate in the Individual Case
  for the appellate advocacy. The BAP affirmed the Trustee Fee Denial Order. Connolly
  v. U.S. Tr. (In re Morreale), 595 B.R. B.R. 409 (10th Cir. BAP 2019). Once again, the
  Trustee appealed and asked BHFS for more help. BHFS obliged and billed the estate
  in the Individual Case for representation of the Trustee on further appeal. Recently, the
  Tenth Circuit affirmed the Trustee Fee Denial Order. Connolly v. Morreale (In re
  Morreale), 959 F.3d 1002 (10th Cir. 2020). The appellate court stated:

               Section 326(a) permits calculating a Chapter 7 bankruptcy
               trustee’s compensation using only moneys disbursed by the
               trustee in the case in which the trustee serves. Finding
               Section 326(a)’s language plain, we affirm the bankruptcy
               court.

  Id. at 1010. So, BHFS’ efforts defending the Trustee Application were unsuccessful.

               c.     The Court’s Previous Decision on Fee Defense Attorneys’
                      Fees.

         In the Third Application, BHFS requested compensation for defense of the
  Second Application as well as defense of the Trustee’s Application. As explained
  previously, both the UST and the Debtor objected on the basis that fees charged for
  BHFS’ defense of the Second Application as well as defense of the Trustee’s
  Application were not compensable as a matter of law under Section 330(a) and
  ASARCO, 135 S. Ct. 2158. (Docket Nos. 994 and 999.) Given the impasse, the Court
  conducted a trial on the Fee Defense Attorneys’ Fee Issue. (Docket No. 1035.)
  Thereafter, the Court issued a “Memorandum Order and Opinion on Fee Defense
  Attorneys’ Fees,” Morreale, 2019 WL 3385163, wherein the Court construed Section
  330(a) and interpreted ASARCO, 135 S. Ct. 2158. The Court determined that the entire
  amount of BHFS’ Fee Defense Attorneys’ Fees contained in the Third Application must
  be denied and disallowed. BHFS did not appeal.

               d.     The Fee Defense Attorneys’ Fees Are Rejected.

         The Court understands that BHFS disagrees with the Court’s decision in
  Morreale, 2019 WL 3385163. So be it. Apparently to preserve its arguments, BHFS
  now requests allowance of aggregate Fee Defense Attorneys’ Fees of $143,362.00 and
  costs of $1,761.12 as itemized in the Third Application and the Final Application. Again,
  the UST and the Debtor have objected to the allowance of all Fee Defense Attorneys’
  Fees and related costs based upon the text of Section 330(a) and ASARCO, 135 S. Ct.
  2158.

         The Court rejects all of the Fee Defense Attorneys’ Fees and related costs
  requested by BHFS on the merits for the exact same reasons already explained in detail
  in Morreale, 2019 WL 3385163. Although the Court does not question the quality of
  BHFS’ advocacy, its work defending the Second Application benefited only BHFS, not

                                             17
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page18 of 53




  the bankruptcy estate in the Individual Case. Furthermore, BHFS’ unsuccessful work
  defending the Trustee’s Application and pursuing multiple appeals benefited the
  Trustee, not the bankruptcy estate in the Individual Case. See also ASARCO, 135 S.
  Ct. at 2166 (“We decline to adopt a reading of § 330(a)(1) that would allow courts to pay
  professionals for arguing for fees they were found never to have been entitled to in the
  first place” [i.e., unsuccessful fee defense].”). Section 330(a), as well as binding United
  States Supreme Court precedent, dictate that the Court may not allow the $143,362.00
  in Fee Defense Attorneys’ Fees and $1,761.12 in costs requested by BHFS.

          There is another reason why the Court summarily denies BHFS’ Fee Defense
  Attorneys’ Fees and associated costs now. The issue already has been presented and
  decided in this same case: Morreale, 2019 WL 3385163. So, under the law of the case
  doctrine, BHFS is precluded from relitigating the issue. In re Antrobus, 563 F.3d 1092,
  1098 (10th Cir. 2009) (“The doctrine bars reopening a question already decided in an
  earlier stage of the same litigation . . ..”); FHA v. Buckner (In re Buckner), 218 B.R. 137,
  142 (10th Cir. BAP 1998) (“The policy behind the doctrine is to promote both judicial
  efficiency and the public policy that litigation should come to an end, and the doctrine is
  designed to quickly resolve disputes preventing continued reargument of issues already
  decided.); Jenkins v. FMC Tech., Inc., 2009 WL 1526022, at *2 (D. Colo. May 28, 2009)
  (“The doctrine of law-of-the-case was ‘created to ensure judicial efficiency and to
  prevent the possibility of endless litigation.’”). Furthermore, none of the narrow
  exceptions to the law of the case doctrine apply because BHFS has not offered
  substantially different and previously unavailable evidence, there has been no change in
  the law, and the Court’s previous decision is not clearly erroneous such that BHFS
  would suffer manifest injustice. Antrobus, 563 F.3d at 1098 (listing three narrow
  exception to law of the case doctrine). Thus, on the merits and also based on the law of
  the case doctrine, the Court disallows $143,362.00 in Fee Defense Attorneys’ Fees and
  $1,761.12 in costs requested by BHFS.

         2.     Most of BHFS’ Work Involving the Morreale Hotels Case Benefited
                the Estate and Was Reasonable.

         Several years ago, in 2016, the Court expressed concerns “as to whether some
  of the services provided and charged [by BHFS] were of benefit to this estate [Individual
  Case], or rather, were services provided for the benefit of the separate [Morreale Hotels
  Case] estate . . . .” (Docket No. 756 and JM Ex. Y.) The Court simply noted the issue,
  leaving it for later determination. After submission of the Final Application, both the
  UST and the Debtor objected to some of the fees requested by BHFS for work involving
  the Morreale Hotels Case.

         The Court starts its analysis of the Morreale Hotels Case objection by confirming
  that BHFS was not engaged under Section 327 as approved bankruptcy counsel for
  Morreale Hotels in the Morreale Hotels Case. Instead, the Kutner Brinen and Garber,
  P.C. law firm (“Kutner Brinen”) fulfilled that role. BHFS was engaged only in the
  Individual Case to represent the Trustee. But, beyond those commonly-accepted facts,
  the objections raise difficult issues concerning the proper role of BHFS in the two

                                              18
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page19 of 53




  bankruptcy cases. The issues are not black-and-white because of the extremely close
  relationship between the Individual Case and the Morreale Hotels Case.

                a.     The Intertwined Nature of the Individual Case and the Morreale
                       Hotels Case.

          To resolve the objections to the Applications, an understanding of the
  relationship between Individual Case and the Morreale Hotels Case is paramount. The
  Debtor owned and managed restaurants, nightclubs, bars, and hotels through a
  complicated web of related entities. The Debtor formed Morreale Hotels, a Colorado
  limited liability company, as a corporate vehicle for certain of his business enterprises.
  Morreale Hotels owned two buildings in Denver: a property located at 101-115
  Broadway Avenue (the “Broadway Property”); and a property located at 3015 E. Colfax
  Avenue (the “Colfax Property”). It was mainly a redevelopment play. Morreale Hotels
  spent considerable time and resources to revitalize the Broadway Property and Colfax
  Property but, in doing so, also incurred substantial debt. The Debtor was the driving
  force behind Morreale Hotels. He was the sole member and sole manager of Morreale
  Hotels. In other words, he completely controlled Morreale Hotels. The Debtor also
  personally guaranteed much of Morreale Hotels’ debt including to its principal secured
  lender: 2011-SIP-1 CRE/CADC Venture, LLC (“SIP/CRE”). See In re Morreale, 2015
  WL 3897796, at *2 (Bankr. D. Colo. Jun. 22, 2015). Thus, the Debtor’s financial well-
  being was very much tied up with Morreale Hotels. At trial, the Trustee characterized
  the two bankruptcy cases as “scrambled,” “intertwined,” and “tangled.” Even the Debtor
  agrees. He testified that “anything that happened in the [Morreale Hotels] Case
  impacted the Individual Case so much.”

                       1.     The Morreale Hotels Case.

         During 2012, Morreale Hotels became embroiled in disputes with SIP/CRE and
  the City and County of Denver related to debt repayment as well as the condition of the
  Broadway Property. SIP/CRE began foreclosure proceedings against the Broadway
  Property after Morreale Hotels and the Debtor failed to pay SIP/CRE. As a result of the
  foreclosure proceedings and other events, on December 14, 2012, Morreale Hotels filed
  for protection under Chapter 11 of the Bankruptcy Code and initiated the Morreale
  Hotels Case. (Docket No. 1 in MH Case.) The choice to file for bankruptcy was made
  by the Debtor, since he was the sole owner and sole manager of Morreale Hotels. In
  the early stages of the Morreale Hotels Case, the Debtor continued to manage Morreale
  Hotels as a debtor-in-possession. See Morreale, 2015 WL 3897796, at *2.

         In its initial Schedules, Morreale Hotels asserted that it had only $1,405,588.00 in
  assets against liabilities of $6,873,870.00. (Docket No. 27 in MH Case.) Further,
  Morreale Hotels stated that the current value of the Broadway Property was
  $920,000.00 and the current value of the Colfax Property was $404,980.00. (Id.) The
  Debtor signed the Schedules attesting to the values of the Broadway Property and the
  Colfax Property. (Id.)



                                              19
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                Entered:12/31/20 11:57:27 Page20 of 53




         Later, creditors filed claims in the Morreale Hotels Case as follows:

         Claim No.       Claimant                                               Amount12

                 1       City and County of Denver (Treasury)                   $    76,062.79
                 2       Littler Mendelson, P.C. (Transferred to
                         Belladonna, LLC)                                       $ 339,646.45
                 3       City and County of Denver (Econ. Develop.)             $ 307,254.61
                 4       City and County of Denver (Econ. Develop.)             $ 295,637.65
                 5       Sander Ingebretsen & Wake, P.C (Transferred
                         to Belladonna, LLC / Sketch Restaurant, LLC)           $ 11,653.92
                 6       U.S. Small Business Administration                     $ 1,579,820.12
                 7       SIP/CRE                                                $ 1,255,598.02
                 8       SIP/CRE                                                $ 2,294,659.45
                 9       J.R. Harris and Co.                                    $    68,761.26

  On April 3, 2013, Morreale Hotels filed its first “Plan of Reorganization.” (Docket No. 95
  in MH Case.) In that plan, Morreale Hotels proposed to restructure secured debt and
  pay unsecured creditors just $100,000.00, plus proceeds of unspecified avoidance
  actions, if any. (Id.) A few weeks later, Morreale Hotels submitted its first “Disclosure
  Statement.” (Docket No. 103 in MH Case.) In the first Disclosure Statement, Morreale
  Hotels reconfirmed the values of the Broadway Property and Colfax Property as listed
  on the Schedule A/B and projected that in a Chapter 7 liquidation, unsecured creditors
  would receive “$0” “based on unsecured and deficiency claims of approximately $5.3
  million.” (Docket No. 103 at 34 in MH Case.)

         Morreale Hotels submitted two “Amended Plans of Reorganization” with similar
  terms. (Docket Nos. 139 and 150 in MH Case.) Later, Morreale Hotels filed an
  “Amended Disclosure Statement.” (Docket No. 151 in MH Case.) In the Amended
  Disclosure Statement, Morreale Hotels substantially lowered the estimated value of the
  Broadway Property to just $241,416.00. Again, Morreale Hotels projected that in a
  Chapter 7 liquidation, unsecured creditors would receive “$0” “based on unsecured and
  deficiency claims of approximately $5.3 million.” (Docket No. 151 at 37 in MH Case.)
  Morreale Hotels submitted a few more “Amended Disclosure Statements” with the same
  values and liquidation projections. (Docket Nos. 183 and 196 in MH Case.) To be
  consistent, on August 1, 2013, Morreale Hotels amended its Schedule A/B to reflect a
  reduction in the value of the Broadway Property to $241,416.00 while the Colfax
  Property remained at a $404,980.00 value. (Docket No. 190 in MH Case.) Suffice to
  say that the picture appeared bleak for both secured and unsecured creditors.

        Under the Debtor’s leadership and control, Morreale Hotels made no real
  progress in the Morreale Hotels Case in 2012 and 2013. Instead, the Morreale Hotels
  Case devolved into a vehicle for seemingly endless disputes and litigation mainly
  between the Debtor and SIP/CRE.

  12
        The summary of claims is based on the originally-filed amounts. Some of the claims were later
  amended or transferred.

                                                   20
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                 Entered:12/31/20 11:57:27 Page21 of 53




                         2.      The Individual Case.

           Meanwhile, SIP/CRE continued to pursue the Debtor personally on his guaranty.
  Obtaining no satisfaction, SIP/CRE started a lawsuit against the Debtor on the guaranty
  in the District Court for the City and County of Denver, Colorado (the “State Court.”) On
  September 30, 2013, the State Court entered judgment in favor of SIP/CRE and against
  the Debtor in the amount of $3,550,257.00 plus statutory interest at the rate of eight
  percent per annum. The entry of the judgment against the Debtor caused the Debtor to
  file his own Individual Case also under Chapter 11 of the Bankruptcy Code on October
  29, 2013. Like the Morreale Hotels Case, the Individual Case also failed under the
  Debtor’s leadership and control.

          In his Schedules, the Debtor listed assets of $3,623,699 against liabilities of
  $7,152,069 — thus suggesting an insolvent Individual Case estate from the start.
  (Docket No. 17.) On the asset side of the ledger, the Debtor claimed that his interest in
  100% of the equity of Morreale Hotels was worth $0. (Id.) Later, creditors filed claims
  in the Individual Case as follows:

             Claim No.           Claimant                                       Amount13

                 1       City and County of Denver (Treasury)                   $ 11,183.96
                 2       Internal Revenue Service                               $ 92,521.74
                 3       Colorado Department of Revenue                         $         0.00
                 4       GE Capital Retail Bank                                 $     2,500.00
                 5       City and County of Denver (Econ. Develop.)             $ 288,366.27
                 6       City and County of Denver (Econ. Develop.)             $ 307,254.61
                 7       City and County of Denver (Econ. Develop.)             $    66,300.22
                 8       SIP/CRE                                                $ 3,567,376.55
                 9       Colorado Lending Source (Servicer for
                         U.S. Small Business Administration                     $ 1,618,056.02
                 10      U.S. Trustee                                           $     1,300.27
                 11      J.R. Harris and Co.                                    $    78,368.73
                 12      Jesse Morreale                                         $     3,274.40
                 13      Colorado Lending Source (Servicer for
                         U.S. Small Business Administration)                    $ 1,618,056.02
                 14      Foster Graham Milstein & Calisher LLP                  $    20,056.06

                         3.      The Morreale Hotels Case and the Individual Case
                                 Proceed in Tandem under the Debtor’s Leadership.

         For about a year (from October 29, 2013 to December 9, 2014), the Morreale
  Hotels Case and the Individual Case proceeded in tandem with the Debtor serving as
  the lead in both bankruptcy proceedings. The parties recognized the substantial

  13
        The summary of claims is based on the originally filed amounts. Some of the claims were later
  amended or transferred. At least one of the claims is a duplicate.


                                                   21
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page22 of 53




  intersection between the cases, especially in terms of filed claims. The claims of
  SIP/CRE, the U.S. Small Business Administration, the City and County of Denver
  (Treasury), the City and County of Denver (Office of Economic Development), and J.R.
  Harris & Co. overlapped.

          After the Debtor filed the Individual Case, Morreale Hotels filed yet another
  “Amended Plan of Reorganization.” (Docket No. 281 in MH Case.) Eventually, after
  various objections (from SIP/CRE and the UST) and some delay, the Court conducted a
  four-day trial on confirmation issues. (Docket Nos. 391-392, 396, and 401 in MH Case.)
  The Court denied confirmation of Morreale Hotels’ “Amended Plan of Reorganization”
  on May 16, 2014. (Docket Nos. 405 and 406 in MH Case.) Morreale Hotels appealed
  the denial of confirmation. (Docket No. 424 in MH Case.) Later, Morreale Hotels filed a
  few more “Amended Plans of Reorganization.” (Docket Nos. 574 and 592 in MH Case.)
  In spite of six tries, Morreale Hotels, under the Debtor’s leadership, ultimately failed to
  achieve confirmation of a reorganization plan.

         Meanwhile, in the Individual Case, the Debtor started to try to “reorganize,” but
  his plans depended entirely on the Morreale Hotels Case. On October 10, 2014, the
  Debtor filed a “Plan of Reorganization.” (Docket No. 224, the “Morreale Plan.”) A few
  weeks later, on October 31, 2014, the Debtor submitted his “Disclosure Statement.
  (Docket No. 246, the “Morreale Disclosure Statement.”) The Debtor based his entire
  reorganization effort on Morreale Hotels’ paying his most significant creditors. For
  example, the Debtor proposed the following treatment for SIP/CRE:

                The Class 4 creditor [SIP/CRE] has filed a Proof of Claim
                asserting an unsecured claim in the amount of
                $3,258,876.55. The Class 4 creditor’s unsecured claim is
                secured in the Morreale Hotels Chapter 11 proceeding by a
                deed of trust recorded against the Broadway Property and
                the Colfax Property. The Debtor has personally guaranteed
                the repayment of the Class 4 creditor’s unsecured claim to
                the extent, if any, that there is a deficiency. The Hotel Plan,
                if confirmed, provides for the repayment of the Class 4
                creditor’s allowed secured and allowed unsecured claims in
                full. As such, the allowed unsecured claim of the Class 4
                creditor shall be paid as provided for in the Hotel Plan, and
                the Debtor will not pay the unsecured claim of the Class 4
                creditor.

  (Docket No. 224 at 11-12). The Debtor also proposed that the City and County of
  Denver Office of Economic Development would recover on its claim through the
  Morreale Hotels Case, which would reduce any liability of the Debtor. (Id. at 12-13.)
  And, the Debtor told his unsecured creditors: “The holders of general allowed
  unsecured claims . . . shall be paid pursuant to the provisions of the [Morreale] Hotel
  Plan.” (Id. at 13.) So, the Debtor himself recognized the close nexus between the
  Individual Case and the Morreale Hotels Case.


                                              22
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page23 of 53




         Although the Debtor attempted to use the assets of Morreale Hotels to pay the
  creditors in the Individual Case, the Debtor consistently acknowledged that he had no
  real equity in Morreale Hotels because the liabilities of Morreale Hotels exceeded the
  company’s assets. For example, in the Morreale Disclosure Statement, the Debtor
  stated that “there is no perceived value in the company [Morreale Hotels].” (Docket No.
  246 at 17.) The Debtor further advised the Court and creditors:

               The Debtor estimates that liquidation under Chapter 7 of the
               Bankruptcy Code would result in a payment of 38.2% to
               general unsecured creditors . . . . The Debtor believes that
               there would be sufficient Assets to pay Chapter 7
               administrative expenses and allowed Chapter 11
               administrative expenses in full, but not allowed unsecured
               claims.

  (Id. at 45.) The Debtor also attached a Liquidation Analysis to the Morreale Disclosure
  Statement listing assets of only $1,052,347 and confirming the projected 38.2% to
  unsecured creditors in a liquidation. The Debtor touted the Morreale Plan as better than
  a Chapter 7 liquidation which would not pay unsecured creditors in full. However, the
  Morreale Plan never really advanced. (Docket No. 252.)

         Instead, just two months after the Debtor presented the Morreale Plan, the Court
  conducted a multi-day trial on conversion of the Individual Case from Chapter 11 to
  Chapter 7. After considering the evidence and the law, on December 9, 2014, the Court
  converted the Individual Case from Chapter 11 to Chapter 7. (Docket Nos. 293 and
  294.) The Debtor sought a stay of conversion and reconsideration of conversion
  (Docket Nos. 312 and 313), which the Court denied. (Docket Nos. 316 and 317.) So,
  the Debtor appealed the conversion. (Docket No. 324.) He asked for another stay
  (Docket No. 326), which was denied by the Court. (Docket No. 333.) The appellate
  court also denied a stay. Morreale v. 2011-SIP-1 CRE/CADC Venture LLC (In re
  Morreale), 2015 WL 429502 (D. Colo. Jan. 30, 2015.)

               b.     The Trustee Forges a New Path.

         Such was the status of the Individual Case and the Morreale Hotels Case when
  the Trustee was appointed on December 10, 2014. (Docket No. 298.) Effective
  February 27, 2015, the Trustee retained BHFS. (Docket No. 406.) The Trustee
  promptly came to the conclusion that in order to maximize recovery for creditors in the
  Individual Case, he would need to take control of Morreale Hotels and liquidate its
  assets too. The two bankruptcy cases were closely related because, among other
  things: (1) the Debtor wholly owned Morreale Hotels; (2) the Debtor managed Morreale
  Hotels; (3) the most significant creditors in the Individual Case and the Morreale Hotels
  Case overlapped; and (4) any recovery for the creditors in the Individual Case
  depended on liquidation of the Morreale Hotels assets: the Broadway Property and the
  Colfax Property.



                                             23
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                     Entered:12/31/20 11:57:27 Page24 of 53




          So, relying on In re Albright, 291 B.R. 538, 541 (Bankr. D. Colo. 2003), the
  Trustee filed a “Motion to Approve Change in Management of the Debtor” in the
  Morreale Hotels Case, whereby he sought to remove the Debtor as Manager of
  Morreale Hotels. (Docket No. 634 in MH Case.) The Court granted the relief requested
  by the Trustee. (Docket No. 694 in MH Case.) Thus, the Trustee became the Manager
  of Morreale Hotels. Acting as the new Manager of Morreale Hotels, the Trustee
  proceeded toward liquidation of the Broadway Property and the Colfax Property in the
  Morreale Hotels Case. On March 5, 2015, Morreale Hotels (under the Trustee’s control)
  filed a Motion to sell the Broadway Property and the Colfax Property (Docket No. 637 in
  MH Case, the “Sale Motion”) and Motion to establish bid procedures. (Docket No. 640
  in MH Case.)

         This set off a sustained and multi-faceted effort by the Debtor and his proxies to
  attack the Trustee’s actions and business judgment in both of the bankruptcy cases.
  Morreale Hotels moved to strike the Debtor’s intervention for lack of standing.
  (Docket No. 661 in MH Case.) After another trial, the Court ultimately determined
  that the Debtor lacked standing to participate in the Morreale Hotels Case. (Docket No.
  743 in MH Case.) So then, the Debtor started to act through proxies including
  Sketch Restaurant, LLC (“Sketch Restaurant”)14 to block the proposed sale of the
  Broadway Property and Colfax Property. (Docket Nos. 672 and 673 in MH Case.)
  Over the next months, Sketch Restaurant engaged in a robust effort to stop any
  dispositions including by deposing the Trustee and serving discovery on others, as well
  as extensive motions practice. (Docket Nos. 703, 704, 710, 723, 729, 731, and 737 in
  MH Case.) The Debtor and his proxies contended that the proposed sales would
  not generate sufficient proceeds to pay any unsecured creditors and that the bid
  procedures would chill bidding.

          Throughout it all, the Debtor consistently emphasized the interrelationship
  between the Individual Case and the Morreale Hotels Case. (Docket No. 649 in MH
  Case.) And, further demonstrating the close alignment of the two bankruptcy cases, the
  Court recalls that the Debtor appeared in some capacity or another at every hearing (or
  almost every hearing) in both the Morreale Hotels Case and the Individual Case. Issues
  spilled over between the Individual Case and the Morreale Hotels Case constantly,
  especially in relation to Sketch Restaurant and the Debtor’s assertions of ownership of
  personal property. (Ex. 31.)

        In any event, Morreale Hotels (managed by the Trustee) filed an amendment to
  the Sale Motion on September 17, 2015. (Docket No. 795 in MH Case; Stip. Ex. 11.)
  Thereafter, Morreale Hotels submitted executed proposed stalking horse bid contracts.
  (Docket No. 798 in MH Case; Stip. Ex. 12.) Later, Morreale Hotels filed an Amended
  Bid Procedures Motion and Amended Sale Motion on September 24, 2020. (Docket

  14
           The Debtor acted as the Manager of Sketch Restaurant. At one time, the Debtor wholly owned
  the entity. However, on the eve of filing the Individual Case, he purported to transfer partial ownership to
  his fiancé. See e.g. Connolly v. Palmer (In re Morreale), Adv. Pro. No. 15-1240 TBM (Bankr. D. Colo.).
  Thereafter, the Debtor used Sketch Restaurant against the Trustee even though the Individual Case
  estate owned the majority of the equity in the company.

                                                       24
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page25 of 53




  Nos. 821-823 in MH Case.) The Court conducted an evidentiary hearing on October 9,
  2015. (Docket No. 837 in MH Case.) On October 13, 2015, the Court approved the Bid
  Procedures and set an Auction for December 3, 2015. (Docket No. 838 in MH Case.)

         To facilitate the sale, the Chapter 7 Trustee filed a motion to sell the personal
  property located at the Broadway Property. (Docket No. 555; and Docket No. 843 in
  MH Case.) Sketch Restaurant continued to resist. The morning of the scheduled
  auction for the Broadway Property, Sketch Restaurant requested that the auction be
  delayed so that the Court could adjudicate the Debtor’s “Motion to Pay Claims in Full
  and to Dismiss Chapter 7 Case” filed in the Individual Case. (Docket No. 591; Docket
  No. 895 in MH Case). Thus, the Debtor constantly played the Individual Case against
  the Morreale Hotels Case and vice-versa. Notwithstanding Sketch Restaurant’s and the
  Debtor’s efforts to derail the sale, the Broadway Property auction was conducted on
  December 3, 2015 resulting in a high bid of $6,550,000. (Docket No. 898 in MH Case.)
  The Court authorized the sale of the Broadway Property to Digital Cowboy, LLC on
  December 4, 2015. (Docket No. 905 in MH Case.) Subsequently, Morreale Hotels filed
  a renewed Motion to sell the Colfax Property on February 19, 2016. (Docket Nos. 942
  and 944 in MH Case.) Thereafter, the Court approved the sale of the Colfax Property to
  Inspire Colfax, LLC for $3,550,000. (Docket No. 969 in MH Case.) Thus, the Trustee
  (with BHFS’ help) garnered $10,100,000.00 for properties that the Debtor and Morreale
  Hotels previously had valued at about $646,396.00.

  The sales of the Broadway Property and the Colfax Property made it possible for the
  Trustee to pay all creditors in both the Morreale Hotels Case and the Individual Case.
  Under the Trustee’s management, Morreale Hotels submitted Amended Plans
  Reorganization which proposed distribution of the proceeds received from the sale of
  the Broadway Property and the Colfax Property. (Docket Nos. 922, 977 and 980 in MH
  Case.) The Debtor objected (Docket No. 973) and the Court conducted another trial.
  (Docket No. 987 in MH Case.) On May 18, 2016, the Court issued a Confirmation
  Order requiring further changes. (Docket No. 1011 in MH Case; JM Ex. S.) A few
  weeks later, the Court confirmed an Amended Plan of Reorganization in the Morreale
  Hotels Case. (Docket Nos. 1015 and 1017 in MH Case, the “Confirmed Plan”; JM Ex. T
  and JM Ex. U.)

          By all objective measures, the Morreale Hotels Case was a resounding success.
  The Trustee, acting as Manager of Morreale Hotels, distributed $8,432,273.80 and paid
  all creditors in full, plus interest. Furthermore, Morreale Hotels disbursed a surplus of
  $1,089,976.50 to the Individual Case estate. The Morreale Hotels Case was closed on
  June 16, 2017. (Docket No. 1080 in the MH Case.) The Trustee’s supervision and
  management in the Morreale Hotels Case, bolstered by strong market conditions, made
  it possible to pay all the creditors in the Individual Case. (JM Ex. P.) Furthermore, the
  Trustee disbursed $200,000 to the Debtor on an interim basis. (Id.)




                                             25
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page26 of 53




                c.     BHFS’ Work Pertaining to the Morreale Hotels Case.

         Given the close relationship between the Individual Case and the Morreale
  Hotels case, it is no surprise that BHFS performed work related to the Morreale Hotels
  Case even though Morreale Hotels also had its own separate Chapter 11 legal counsel.
  After all, BHFS represented the Trustee who himself was the Manager of Morreale
  Hotels. The Trustee testified that it was often necessary to coordinate activities as
  between the Individual Case and the Morreale Hotels Case. Just so.

          The UST identified a discrete set of 32 daily BHFS time entries — totaling
  $32,734.00 — which the UST contends should not be allowed because such work
  allegedly was for the Morreale Hotels Case and did not benefit the Individual Case.
  (Stip. Ex. 10.) The Debtor’s challenge to BHFS’ time entries is much more expansive.
  The Debtor contends that $69,202.50 in fees should be rejected as “time spent by
  BHFS on the [Morreale Hotels Case].” (Stip. Ex. 5.) In another place, the Debtor
  suggested that $105,783.50 should be rejected on the same basis. (Debtor’s Obj. at 7.)
  The Debtor also identified contested BHFS daily time entries, but a lot more (129
  entries) than the UST identified. The lists presented by the UST and the Debtor have
  some overlap. But not all the entries contained on the narrower UST itemization are
  part of the Debtor’s list. The differences in the various lists posed by the UST and the
  Debtor highlight the inherent difficulty in trying to parse when BHFS allegedly performed
  work “in the Morreale Hotels Case” rather than in the Individual Case.

         The Court has carefully reviewed the offending time entries advanced by the
  UST and the Debtor. The Court finds that the Debtor’s list is far too broad in
  characterizing the work performed as relating only to the Morreale Hotels Case. A few
  examples illustrate the point. The Debtor objects to Mr. Pankow’s .4 hour time entry on
  December 23, 2015 for “telephone conference with Tom Connolly re strategy for
  winding down case.” (Stip. Ex. 5.) That seems like a laudable topic and does not
  appear to be about the Morreale Hotels Case at all. The Debtor objects to Mr. Kidder’s
  entry of 1.8 hours on December 28, 2015 for “draft objection to anticipated motion to
  compel production of trustee forms 1 and 2.” (Stip. Ex. 5.) But, BHFS represented the
  Trustee and Forms 1 and 2 are for the Individual Case. So, there should be no problem
  rendering legal service pertaining to production of documents from the Trustee.

         The Debtor also disputes about 34 time entries concerning removal of personal
  property from the Broadway Property and the Debtor’s access to the Broadway
  Property. (Stip. Ex. 5.) The Debtor seems to imply that BHFS should not have been
  involved and such matters pertained only to the Morreale Hotels Case. Perhaps the
  confusion is that the Debtor and so many of his proxies were claiming that they owned
  so many various types of personal property located inside the Broadway Property.

         On November 10, 2015, the Debtor amended his Schedule C in the Individual
  Case and asserted for the first time that he owned a very large quantity of exempt
  personal property, including “stock in trade, supplies, fixtures, maps, machines, tools,
  electronics, equipment, books and business materials” located at the Broadway

                                              26
Case:13-27310-TBM Doc#:1123 Filed:12/31/20         Entered:12/31/20 11:57:27 Page27 of 53




  Property and Colfax Property. (Docket No. 578; Ex. 32.) Sketch Restaurant claimed to
  own personal property at the Broadway Property too. The volume of such personal
  property constituted many large truckloads. It was evident that the Debtor and his
  proxies were trying to assert such claims to derail the proposed sale of the Broadway
  Property. However, the Trustee filed Motions to sell personal property in both the
  Individual Case and the Morreale Hotels Case. (Docket No. 555; and Docket No. 843 in
  MH Case.) The Debtor objected in the Individual Case. (Docket No. 571.) Sketch
  Restaurant also objected in the Individual Case. (Docket No. 572.)


         Meanwhile, there were parallel proceedings involving the personal property
  located in the Broadway Property in the Morreale Hotels Case too. (Docket Nos. 843,
  854, and 880 in MH Case.) The Debtor and Sketch Restaurant filed various lists
  asserting their ownership of personal property in the Broadway Property. (Docket No.
  869 in MH Case.) But, of course, any of the Debtor’s personal property located in the
  Broadway Property would have been property of the estate in the Individual Case. The
  Trustee held a majority interest in Sketch Restaurant. So, to the extent Sketch
  Restaurant purported to claim ownership of the personal property, those matters were
  very much part of the Individual Case and BHFS needed to be involved.


          The shenanigans concerning who owned what personal property simply
  demonstrate the cross-over between the two bankruptcy cases, the efforts to which the
  Debtor and his proxies went to derail the sales, and the impossibility of considering
  either bankruptcy case as its own silo. Furthermore, as a representative of the Trustee,
  it was incumbent on BHFS to monitor progress in the Morreale Hotels Case. So, the
  Debtor’s contention that the BHFS work can be cabined to the Morreale Hotels Case
  alone is vastly overstated.

         Notwithstanding that the Debtor has overplayed his hand (and he certainly
  asserted his interests in the Morreale Hotels Case at every opportunity), some of the
  time entries listed by the Debtor and the UST give the Court pause. For example,
  BHFS charged for: “draft addendum to motion to sell Broadway and Colfax properties in
  Hotels BK case”; “draft amended and restated sale motion re Broadway and Colfax
  Properties”; “draft superseding sale motion and bid procedures order”; “draft sale order
  re Broadway sale motion”; “work on proposed Broadway sale order”; “coordinate
  scheduling phase 11 environmental review at 101 Broadway”; “review title materials”;
  “assist with sale issues [for Broadway Property]”; “review bids [for Broadway Property];
  “attend sale hearing”; “draft [Morreale Hotels] plan revisions impacting Chapter 7
  estate”; “draft [Morreale Hotels] disclosure statement insert”; “assist with Broadway
  closing”; “coordinate re [Broadway Property] closing in L. Kutner’s absence”; and “draft
  plan [Morreale Hotels] plan revisions.” (Stip. Exs. 5 and 10.) The UST focused on
  these type of time entries in asking that BHFS’ compensation be reduced by
  $32,734.00. The Court refers to these type of time entries as the “Questionable
  Entries.”



                                             27
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page28 of 53




         Clearly, BHFS did substantial work related to the Morreale Hotels Case, including
  taking an active role in the sale process for the Broadway Property and the Colfax
  Property as well as drafting portions of the Confirmed Plan in the Morreale Hotels Case.
  Given the UST Objection and the Debtor’s Objection, the Court must consider whether
  such work (i.e., the Questionable Entries) benefited the estate in the Individual Case
  and whether the charges were reasonable. These are tough issues in extremely
  unusual circumstances. Neither BHFS, the Debtor, nor the UST has referred the Court
  to any precedent that is directly on point which involves two such closely related
  bankruptcy cases.

         With respect to benefit, the Court concludes that the services performed by
  BHFS and listed in the Questionable Entries benefited the estate in the Individual Case
  — directly and indirectly. The Debtor’s equity interest in Morreale Hotels was the
  Debtor’s largest asset. The Trustee and BHFS were focused on liquidating property to
  pay the Individual Case creditors. To do so, the Trustee took control of Morreale
  Hotels. BHFS assisted in the sale process for the Broadway Property and the Colfax
  Property at the Trustee’s request. BHFS did not take the lead because Morreale Hotels
  was represented by another law firm (Kutner Brinen) and BHFS was not authorized to
  represent Morreale Hotels. But, neither was there any prohibition against BHFS
  assisting on limited matters to try to unlock value and pay all creditors where the overlap
  between the cases was clear. The claims in the Individual Case and the Morreale
  Hotels Case overlapped. So, if creditors could be paid in the Morreale Hotels Case,
  that would benefit the estate in the Individual Case by reducing the claims pool. That is
  what happened.

         As the Trustee’s counsel, BHFS had a role to play in the Morreale Hotels
  reorganization process too. 11 U.S.C. § 1109. BHFS “provided input” in drafting
  portions of the Confirmed Plan for the Morreale Hotels Case. Again, it did not take the
  lead. But BHFS should have been involved given the impact on the Trustee and the
  Individual Case. The Trustee in the Individual Case held all the equity in Morreale
  Hotels. So, BHFS needed to participate an ensure any surplus from the Morreale
  Hotels Case flowed to the estate in the Individual Case.

         The Court is firmly convinced that BHFS’ work (including the Questionable
  Entries) benefited the Individual Case estate. So, BHFS meets the initial “benefit to the
  estate” hurdle under Section 330(a). See Lederman Enters., 997 F.2d at 1323 (“the
  beneficial nature of legal services must be determined before a reasonableness inquiry
  may even be conducted.”). However, there is little doubt that the same work also
  benefited the estate in the Morreale Hotels Case too. In his testimony, Mr. Pankow
  conceded that BHFS’ services provided “incidental benefit” to the estate in the Morreale
  Hotels Case. But the fact that the same work benefited two parties does not negate that
  BHFS provided real value and benefit for the estate in the Individual Case. Instead, the
  dual benefit suggests that an equitable apportionment of attorneys’ fees between the
  two benefited estates might be appropriate. That is what typically happens when a
  single law firm represents two debtors in jointly administered and complex Chapter 11



                                              28
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page29 of 53




  cases: the law firm tries to divide or apportion the expense on some rational basis. And,
  that all starts to sound like a reasonableness inquiry.

          Under the special and unique circumstances of this case, the Court concludes
  that the Individual Case estate should not be charged for all the Questionable Entries
  since the work benefited two parties. The Court bears in mind that under normal
  circumstances, if attorneys’ fees are allocated between two parties, the law firm may
  recover a proportional share from them both. However, BHFS was never approved to
  represent Morreale Hotels and the Morreale Hotels Case has been closed for years.
  So, if there is an allocation between the Individual Case and the Morreale Hotels Case,
  what that really means is that BHFS will be unable to recover anything from the
  Morreale Hotels estate. Nevertheless, to satisfy reasonableness and equity concerns,
  the Court, in its discretion, elects to allocate only 50% of the Questionable Entries to the
  Individual Case estate. The Court utilizes the narrower calculation of the amount of
  Questionable Entries advanced by the UST: $32,734.00. Multiplying by 50% results in
  a reduction of $16,367.00 in the amount requested by BHFS in the Applications.

         3.     BHFS’ Work on the IRS Claim Benefited the Estate and Was
                Reasonable.

          The Debtor (but not the UST) complains that the compensation requested by
  BHFS in the Applications should be reduced because BHFS’ work in relation to the
  Internal Revenue Services’ (the “IRS”) Proof of Claim No. 2 (the “IRS Claim”) did not
  benefit the bankruptcy estate. (Debtor’s Obj. at 12-15.) Instead, the Debtor contends
  that the Trustee and BHFS actively colluded with the IRS to “persuade the IRS to inflate
  its claim to unreasonable levels.” (Id.) Accordingly, the Debtor requests that BHFS’
  compensation be reduced by $91,688.00, which amount is the Debtor’s calculation of
  the value of all the time charged by BHFS dealing with the IRS Claim.

          Certain facts pertaining to the IRS Claim are not in dispute. On October 29,
  2013, the IRS filed the original IRS Claim (Claim No. 2-1) in the aggregate amount of
  $92,521.74. (JM Ex. H.) The IRS asserted that a $39,219.29 portion of the IRS Claim
  was a secured claim. The alleged secured portion was based upon federal income
  taxes for 2005 and 2007, which were assessed against the Debtor in 2009. In addition
  to the secured portion of the IRS Claim, the IRS asserted that the remaining $53,302.45
  portion of the IRS Claim was entitled to priority under Section 507(a)(8). However, the
  priority portion of the IRS Claim was only an estimate of federal income taxes for 2010,
  2011, and 2012 because the Debtor failed to submit federal income tax returns for
  2010, 2011, and 2012. Thus, under the column headed “Date Tax Assessed,” the IRS
  stated “Unassessed-No Return.”

         The Debtor finally filed his missing federal income tax returns in May 2016
  (several years late). On August 12, 2016, the IRS submitted its amended IRS Claim
  (Claim No. 2-2) in the aggregate amount of $1,119,160.48. (JM Ex. I.) The IRS no
  longer asserted a secured claim. Instead, the IRS characterized a $724,225.11 portion
  of the amended IRS Claim as entitled to priority under Section 507(a)(8). Under the

                                              29
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page30 of 53




  column headed “Date Tax Assessed,” the IRS stated “Pending Examination” and
  explained in a footnote “Proposed Tax Deficiency Determined by Examination of
  Debtor(s) Tax Returns.” In addition to the priority portion of the IRS Claim, the IRS
  added as a general unsecured claim $394,935.37 for “Penalty to date of petition on
  unsecured priority claims.”

         About two months later, the IRS significantly reduced the IRS Claim. On October
  18, 2016, the IRS submitted its amended IRS Claim (Claim No. 2-3) in the aggregate
  amount of $798,233.85. (JM Ex. J.) The IRS characterized a $515,711.22 portion of
  the amended IRS Claim as entitled to priority under Section 507(a)(8). However, again,
  the priority portion of the IRS Claim was only an estimate of federal income taxes for
  2010, 2011, and 2012. Under the column headed “Date Tax Assessed,” the IRS stated
  “Pending Examination.” In addition, the IRS reduced to $282,522.63 its general
  unsecured claim for “penalty to date of petition on unsecured priority claims.”

          About five months later, the IRS significantly reduced the IRS Claim yet again.
  On March 23, 2017, the IRS submitted its amended IRS Claim (Claim No. 2-4) in the
  aggregate amount of $527,587.12. (JM Ex. K.) The IRS characterized a $339,194.40
  portion of the amended IRS Claim as entitled to priority under Section 507(a)(8).
  However, the priority portion of the IRS Claim was only an estimate of federal income
  taxes for 2010, 2011, and 2012. Under the column headed “Date Tax Assessed,” the
  IRS stated “Pending Examination.” In addition to the priority portion of the IRS Claim,
  the IRS further reduced its general unsecured claim to $188,392.72 for “penalty to date
  of petition on unsecured priority claims.”

          About nine months later, the IRS significantly reduced the IRS Claim yet again.
  On December 26, 2017, the IRS submitted its amended IRS Claim (Claim No. 2-5) in
  the aggregate amount of $278,185.80. (JM Ex. L.) The IRS characterized a
  $191,621.00 portion of the amended IRS Claim as entitled to priority under Section
  507(a)(8). However, the priority portion of the IRS Claim was only an estimate of
  federal income taxes for 2011 and 2012. Notably, the 2010 tax year no longer
  appeared in the IRS Claim. Under the column headed “Date Tax Assessed,” the IRS
  stated “Pending Examination.” In addition to the priority portion of the IRS Claim, the
  IRS reduced the its general unsecured claim to $86,564.80 for “penalty to date of
  petition on unsecured priority claims.”

         Two years later, on February 1, 2019, the United States Tax Court issued a
  “Decision” determining that the Debtor owed the IRS only $32,006.00 for federal income
  taxes for 2011 and 2012. (JM Ex. D.)

        In simplified summary, the IRS Claim ping-ponged as follows during the last
  seven years of the Individual Case:

        IRS Claim No. 2-1 (10/29/13)              $ 92,521.74
        IRS Claim No. 2-2 (08/12/16)              $1,119,160.48
        IRS Claim No. 2-3 (10/18/16)              $ 798,233.85

                                             30
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                     Entered:12/31/20 11:57:27 Page31 of 53




          IRS Claim No. 2-4 (03/23/17)                       $ 527,587.12
          IRS Claim No. 2-5 (12/26/17)                       $ 278,185.80
          Tax Court Decision (02/01/19)                      $ 32,006.00

  The foregoing changes to the IRS Claim appear at first blush to be quite disconcerting.
  However, there is an elementary reason underlying the changes: the Debtor neglected
  to file his federal income tax returns for 2010, 2011, and 2012 until May 2016. The
  manner in which the Debtor had structured his financial affairs and those of his various
  entities, including Sketch Restaurant and Morreale Hotels, along with the absence of
  reliable records, complicated the analysis and quantification of his tax liability. Thus, the
  original IRS Claim was nothing more than a “placeholder.” When the Debtor finally got
  around to filing his federal income tax returns many years after the deadline most
  Americans abide by, his late returns prompted an extensive examination by the IRS.
  So, rather obviously, the main blame for delay in determining the Debtor’s federal
  income tax liability lies with the Debtor. Indeed, the Debtor also failed to file tax returns
  and pay taxes during the early stages of the Individual Case. Such endemic failure to
  file tax returns and pay taxes was a principal reason why the Individual Case was
  converted from Chapter 11 reorganization to Chapter 7 liquidation. (Docket No. 310 at
  91.)

          The Debtor sees it otherwise. He blames the Trustee and insists that somehow
  the Trustee and BHFS colluded with the IRS in an evil scheme to artificially inflate the
  IRS Claim. There is no evidence whatsoever to support the Debtor’s surmise. None.
  Instead, the evidence elicited at trial shows that the Trustee and BHFS rightly were
  concerned that they could not administer and close the Individual Case unless and until
  there was a determination of the Debtor’s federal income tax liability. The Trustee
  testified credibly that he encouraged the Debtor to file the Debtor’s federal income tax
  returns for 2010, 2011, and 2012 as soon as possible. The Debtor did not do so until
  2016.

         After the Debtor finally filed the delinquent federal income tax returns, the
  Trustee and BHFS started to focus on resolving the IRS Claim. Meanwhile, there was
  another complication. On April 15, 2016, the IRS notified the Trustee that the Chapter 7
  Estate was “selected for examination.” (Ex. 52.) In the two-year period from 2016 to
  2018, BHFS billed approximately $85,885.00 for time spent in connection with the IRS
  Claim.15 BHFS communicated with the Trustee, the Trustee’s accountant, the IRS, and
  the Debtor’s counsel about the IRS Claim. Neither the Trustee nor BHFS had any role
  in causing the IRS to increase the IRS Claim from $92,521.74 to $1,119,160.48.
  Instead, the evidence demonstrates that the Trustee was “surprised” by the increase

  15
            The Court’s $85,885.00 calculation is derived from the Third Application, Stip. Ex. 3, and Stip. Ex.
  8. The Debtor advances a higher number: $91,688.00. However, the Debtor’s calculation is inflated in at
  least two ways. First, the Debtor assumes that all $80,269.50 of compensation requested by BHFS for
  the category “Claims Administration” pertains exclusively to the IRS Claim. It does not. Instead, multiple
  charges in this category relate to resolution of other claims. Second, the Debtor contends that all the
  charges listed on Stip. Ex. 8 are “hidden time” spent by BHFS on the IRS Claim. However, several of the
  listed time entries are not limited to the IRS Claim. Thus, the Court’s computation is somewhat less than
  the Debtor’s computation.

                                                       31
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page32 of 53




  and testified that he thought it was “too high.” Thereafter, the Trustee and BHFS tried to
  reduce the IRS Claim to ensure that it was “the right number.” The Debtor also objected
  to the IRS Claim and worked separately to reduce the IRS Claim. (Docket No. 905.)
  The Trustee’s role was hampered, at least to some extent, because the Debtor did not
  provide all his records to the Trustee.

          In any event, by the summer of 2017, the Trustee concluded that it would be best
  to force a resolution of the IRS Claim so that final distributions could be made and the
  Individual Case closed. So, on June 2, 2017, BHFS drafted and filed the “Trustee’s
  Motion for Determination of Debtor’s Prepetition Tax Liability Pursuant to Bankruptcy
  Code Section 505(a) and for Authority to Pay Non-Penalty Portion.” (Docket No. 832
  and Ex. 43, the “505 Motion.”) The Trustee’s goal was to quantify and fix the amount of
  the IRS Claim. The Trustee recited that he did not have “a great deal of the financial
  information debtor gave to the IRS.” The Trustee’s testimony at trial verified that point.
  In any event, based upon the information that the Trustee did have, recommendations
  of his tax accountant, and communications with the IRS and the Debtor, the Trustee
  sought to allow amended IRS Claim No. 2-4 in the amount of $527,587.12. In the 505
  Motion, the Trustee stated: “The Trustee does not seek any particular outcome, but
  needs the correct number fixed so he can wrap up the [Individual Case].” Again, that
  point was verified by the Trustee’s testimony at trial.

          Ultimately, the 505 Motion along with the Debtor’s own objections to the IRS
  Claim had the salutary effect of forcing further exchange of information and a resolution
  of the IRS Claim. About six months after the filing of the 505 Motion, the Trustee, the
  IRS, and the Debtor agreed to resolve the IRS Claim in the Individual Case by
  submitting a “Joint Motion to Approve Stipulation Regarding Proof of Claim No. 2-5 Filed
  by the Internal Revenue Service.” (Docket No. 918; Ex. 44, the “Tax Stipulation.”)
  Under the Tax Stipulation, the parties agreed that the Trustee would deposit with the
  IRS the full amount of the most-recent amended IRS Claim No. 2-5: $278,185.80.
  However, the Debtor and the IRS agreed to resolve actual tax liability outside of
  bankruptcy in the United States Tax Court. Under the terms of the Tax Stipulation, the
  Debtor would receive any refund from the $278,185.80 deposit based upon a favorable
  adjudication. And, that is what happened. The Debtor succeeded in further reducing
  the IRS Claim to $32,006.00 and received the surplus from the deposit (about
  $246,179.80).

         Through all the foregoing, BHFS capably served the Trustee and the interests of
  the bankruptcy estate. The Debtor’s principal objection to the compensation requested
  in the Applications pertaining to the IRS Claim is that the Trustee and BHFS acted
  counterproductively to inflate the IRS Claim. Again, there is no evidence at all to
  support such an assertion. Instead, BHFS’ work assisted in a result beneficial to the
  bankruptcy estate in the Individual Case despite the delays and obfuscation of the
  Debtor pertaining to taxation issues. So, no reduction to BHFS’ compensation request
  is warranted for claims administration. The Court finds the fees requested in this
  category to be reasonable.



                                             32
Case:13-27310-TBM Doc#:1123 Filed:12/31/20         Entered:12/31/20 11:57:27 Page33 of 53




        4.     Most of BHFS’ Work on the Digital Cowboy Issue Benefited the
               Estate and Was Reasonable.

          Unbeknownst to the Trustee, in 2018, the Debtor started a lawsuit in the State
  Court captioned: Morreale v. Digital Cowboy, LLC et al., Case No. 2018-CV-34457
  (Dist. Ct., Denver, Colo.) (the “Digital Cowboy Action”). Through the Digital Cowboy
  Action, the Debtor asserted claims for fraud and breach of contract against the
  successful purchaser of the Broadway Property at the auction conducted in the Court on
  December 3, 2015 in the Morreale Hotels Case based upon an alleged side deal. (Ex.
  59.) The Debtor did not sue the Trustee.

  However, as part of the discovery process in the Digital Cowboy Action, in 2020, the
  defendants and the Debtor sought to obtain discovery from the Trustee and BHFS. This
  was the first that the Trustee and BHFS learned of the Digital Cowboy Action.
  Thereafter, the Debtor served subpoenas on the Trustee and Mr. Pankow requesting
  wide-ranging production of documents. (Exs. 62 and 63.) The Trustee and Mr. Pankow
  also were noticed for depositions in the Digital Cowboy Action.

         Given the requests, the Trustee and BHFS sought additional information
  concerning the nature of the Digital Cowboy Action. BHFS obtained copies of the
  Debtor’s “Responses to Defendant Digital Cowboy’s First Set of Discovery Requests”
  and “Rule 26(a)(2)(B)(II) Disclosure of Witnesses.” (Exs. 60 and 61.) In one of the
  submissions, the Debtor appeared to attack the Trustee and stated: “the trustee should
  have reasonably requested that the high bidder/lender adhere to the loan commitment,
  as opposed to actively colluding with the high bidder/lender to evade the loan
  commitment.” (Ex. 61 at 3.) The Court never received any evidence of the Trustee
  “actively colluding” with anyone. In any event, the Debtor’s allegation caused the
  Trustee concern. BHFS also discovered that the Debtor had reinstated Morreale Hotels
  with the Secretary of State of Colorado contrary to the terms of the Confirmed Plan and
  the Trustee’s dissolution of Morreale Hotels. (Ex. 65 and JM Ex. T (providing that all
  member interests in Morreale Hotels would be cancelled).)

         Given the foregoing, the Trustee requested that BHFS bring the matter to the
  Court’s attention and enforce the automatic stay in the Individual Case to bar discovery
  against the Trustee and BHFS without approval of the Court. See Barton v. Barbour,
  104 U.S. 126 (1881) (a party seeking to sue a federal receiver for actions taken in that
  capacity must first seek permission from the federal court supervising the receiver);
  Satterfield v. Malloy, 700 F.3d 1231 (10th Cir. 2012) (extending Barton doctrine to
  bankruptcy trustees). Thus, BHFS prepared and filed a “Motion to Enforce Barton
  Doctrine, to Enforce the Automatic Stay, and For Related Relief” on May 27, 2020.
  (Docket No. 1048 and Ex. 58, the “Barton Motion.”) The Debtor objected to the Barton
  Motion. (Docket Nos. 1056 and 1060.) The Court conducted a hearing, heard the
  arguments of the parties and took the matter under advisement. (Docket No. 1063.)
  However, prior to the Court issuing a decision, the Trustee and the Debtor filed reports
  indicating that matters had been resolved and the dispute was moot. (Docket No. 1071
  and 1072.) BHFS represented the Trustee in a deposition and produced a limited set of

                                            33
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page34 of 53




  documents. Mr. Pankow’s deposition was cancelled. So, given the foregoing, the Court
  denied the Barton Motion, without prejudice, as moot. (Docket No. 1073 and JM Ex. Z.)

         Now, the Debtor (but not the UST) objects to BHFS being compensated for any
  work relating to the Digital Cowboy Action and the Barton Motion. The Debtor
  computed the time spent on these issues as approximately $40,603.18. (Stip. Ex. 7 at
  Columns “Digital” and “Barton Digital.”) BHFS did not dispute the computation of the
  fees sought for work related to the Digital Cowboy Action ($9,496.50) and the Barton
  Motion ($31,106.68). The Court also has reviewed the time entries in the Final
  Application and concurs that the Debtor’s computation is valid. So, the question boils
  down to whether BHFS’ $40,603.18 in recent work on matters involving the Digital
  Cowboy Action and the Barton Motion is compensable as being of benefit to the
  Individual Case bankruptcy estate.

        The issue is unusual in that all the creditors in the Individual Case and the
  Morreale Hotels Case already had been paid in full plus interest by the time BHFS
  performed the work for the Trustee. So, BHFS’ work did not benefit creditors. And,
  BHFS’ assistance did not benefit the Debtor. Instead, the Debtor opposed the Barton
  Motion and now contests all compensation requested by BHFS.

  Nevertheless, the Court concludes that benefit to the estate under Section 330 also
  includes protecting the legitimate interests of the Trustee of the Individual Case estate
  and the bankruptcy process. That is what BHFS was doing. The Trustee is still in place
  and the Individual Case is still open. The Debtor initiated the Digital Cowboy Action and
  accused the Trustee of malfeasance related to the auction process. Thus, the
  defendants in the Digital Cowboy Action requested discovery from the Trustee and
  BHFS who was involved in monitoring the Trustee’s interests in the sale process. The
  Debtor then sought to burden the Trustee with written discovery and a deposition all
  because of the Trustee’s administration in the Individual Case.

         Under these circumstances, the Trustee was entitled to have his court-approved
  professionals assist him — especially since the Debtor suggested that the Trustee
  engaged in malfeasance. BHFS did what was asked and defended the Trustee. The
  work performed included preparing and filing the Barton Motion. The Barton Motion
  raised difficult and novel issues. Then, BHFS negotiated and achieved a resolution.
  BHFS assisted the Trustee in making a limited document production to the Debtor and
  the defendants in the Digital Cowboy Action. The parties dropped their request to
  depose Mr. Pankow. And, then BHFS defended the Trustee in his deposition. The
  work assisted in bringing the dispute to a conclusion so that the Individual Case may be
  closed. It generally benefited the Trustee and the bankruptcy process.

         Despite the benefit to the Trustee and the bankruptcy process, the amount of
  time spent on the Barton Motion is high. At the hearing held on the Barton Motion
  (Docket No. 1063), the Court raised concerns with the Trustee and BHFS about the
  legal bases for the Barton Motion. To ensure a reasonable fee for the Barton Motion
  services billed, the Court elects in its discretion to reduce compensation in this category

                                              34
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                   Entered:12/31/20 11:57:27 Page35 of 53




  by $10,000 (which is about 32% of the Barton Motion category of fees requested and
  approximately 25% of the total $40,603.18 requested pertaining to the Digital Cowboy
  Action).
         E.    Further Analysis of Reasonableness of BHFS’ Fees and Expenses.

        In addition to analyzing the foregoing specific issues raised by the Debtor16 and
  the UST concerning benefit to the estate, the Court also considers the overall
  reasonableness of the fees and expenses sought by BHFS.

          1.      Reasonableness of Time Spent by BHFS: Sections 330(a)(3)(A) and
                  Johnson Factor No. 1.

                  a.      Overall Reasonableness of the Time Spent.

         Throughout the six-year engagement representing the Trustee in the Individual
  Case, BHFS clocked around 1,768 hours of legal services. In order to determine the
  reasonableness of the number of hours billed by BHFS, at least a short walk through
  the history of BHFS’ representation of the Trustee is necessary

            BHFS was engaged shortly after the Individual Case was converted from
  Chapter 11 to Chapter 7 and Mr. Connolly was appointed as Trustee. During the initial
  period after its retention, BHFS assisted the Trustee in investigating the assets and
  liabilities of the Debtor and securing various assets including a brokerage account, other
  financial accounts, real properties, and membership interests in a variety of entities
  such as: Morreale Hotels; Stanzi, LLC d/b/a La Rumba (“Stanzi”); Hotel Restaurant,
  LLC d/b/a Rockbar (“Rockbar”); and Juarez Restaurant, LLC d/b/a Mezcal (“Juarez”).

          The Trustee exercised his business judgment and promptly commenced efforts
  to liquidate the Debtor’s assets for the benefit of creditors consistent with Section 704(a)
  (“The trustee shall collect and reduce to money the property of the estate . . . .”). BHFS
  16
            The Debtor also posed objections to BHFS’ charges for preparing its Final Application and for
  filing the Trustee’s “Application to Re-Employ ACM LLP as Tax Accountant” (Docket No. 1065, the “ACM
  Application”). The Court has considered these objections and rejects them.
            BHFS charged about $8,222.25 for preparation of the Final Application. (Docket No. 1086 at 17.)
  Mr. Pankow charged most of the time for the project. BHFS knew going into the filing of its Final
  Application that the Debtor would object. Thus, it was appropriate for Mr. Pankow to spend the majority
  of time preparing the Final Application rather than delegating the duty to a more junior attorney. Mr.
  Pankow had lived the case for six years and had the greatest familiarity with the services provided. While
  the Court acknowledges that the amount charged is somewhat high, the amount is not unreasonable.
  And, fee application preparation generally is compensable. 11 U.S.C. § 330(a)(6).
            In 2020, the Trustee determined that he could obtain an additional tax refund based on recent
  changes in tax law. Such a refund would benefit the estate and the Debtor. So, the Trustee sought to re-
  employ the accountants who had assisted him earlier in the Individual Case. BHFS assisted. The Debtor
  objected and the Court convened a hearing. At the hearing, the Debtor declared that he did not want the
  refund and confirmed that he would not challenge the Trustee for failing to recover the refund. On that
  basis, the matter was resolved. However, BHFS’ activities in such matter were necessary and intended
  to benefit the estate and protect the Trustee in the performance of his duties. The amount charged was
  reasonable. Thus, the Court rejects the Debtor’s challenge to the fees charged by BHFS for the ACM
  Application (about $4,410.00).

                                                     35
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page36 of 53




  helped liquidate a brokerage account (Docket Nos. 404 and 405) and sell the Debtor’s
  interests in Stanzi (Docket Nos. 370, 433, and 486) and Juarez (Docket Nos. 368, 433,
  and 485). What should have been a fairly simple exercise for the Trustee was
  aggressively contested by the Debtor over many months. The sale of the Debtor’s
  interests in Stanzi and Juarez required a trial on the Debtor’s standing. See Morreale,
  2015 WL 3897796.

         The early standing issue in connection with the sales of the Stanzi and Mezcal
  membership interests is indicative of what happened throughout the Individual Case.
  When the Debtor started the Individual Case, he filed his Statement of Financial Affairs
  and Schedules swearing under oath that he had assets worth $3,623,699.00 as against
  debts of $7,152,069. (Docket No. 17.) He listed his ownership of Stanzi as worth only
  $24,138.76 and his membership in Juarez as valued at $0. He repeatedly confirmed his
  insolvency including in the Morreale Disclosure Statement filed in the Individual Case
  about a month before conversion to Chapter 7. (Docket No. 246.) However, after the
  Trustee was appointed, the Trustee sought to sell the Debtor’s interests in Stanzi for
  $125,000.00 (instead of the Debtor’s own $24,138.76 valuation). Similarly, the Trustee
  sought to sell ownership in Juarez for $25,000.00 (instead of the Debtor’s own $0
  valuation). One might have expected the Debtor to support such efforts to garner value
  — value much greater than the Debtor himself projected. However, the Debtor
  aggressively objected that the Trustee was not obtaining enough and caused a multi-
  month delay. (Docket Nos. 394 and 395.) Ultimately, the Court concluded that the
  Debtor did not have standing to raise objections to such sales because the Debtor had
  repeatedly affirmed that his estate was insolvent and the credible evidence at the time
  corroborated as much. Morreale, 2015 WL 3897796. The fight over these relatively
  modest sales of membership interests in Stanzi and Juarez was a small harbinger of
  things to come.

         Even though the Court determined that the Debtor lacked standing to contest the
  administration of the Individual Case, the Debtor continued to attack using proxies. One
  key proxy was Sketch Restaurant. That entity was wholly-owned and managed by the
  Debtor for much of its existence. However, right before the Debtor filed for bankruptcy
  protection, he purportedly transferred 30% of his equity interest to his fiancé seemingly
  for no consideration. After the appointment of the Trustee, the Debtor continued to
  assert that he managed Sketch Restaurant. And then, even though his bankruptcy
  estate owned 70% of the equity in the company, the Debtor used Sketch Restaurant as
  a vehicle to object to the Trustee’s liquidation efforts in the Individual Case and the
  Morreale Hotels case. The Debtor’s subterfuge with Sketch Restaurant required BHFS
  to commence an adversary proceeding against Sketch Restaurant to void the purported
  transfer of equity to the Debtor’s fiancé. And, it certainly necessitated that the Trustee
  and BHFS spend a lot of time and effort.

         After the initial asset sales, the Trustee and BHFS turned their attention to
  Morreale Hotels. As noted previously, Morreale Hotels, now an asset of the Individual
  Case, was itself in bankruptcy. In his Statement of Financial Affairs and Schedules in
  the Individual Case, the Debtor asserted that the value of his ownership of Morreale

                                             36
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page37 of 53




  Hotels was $0. (Docket No. 17.) However, the Trustee was not deterred by that
  characterization. He stepped in to take control of Morreale Hotels and ultimately
  realized significant value from Morreale Hotels. The Court already has explained the
  close relationship between the Individual Case and the Morreale Hotels Case. The
  Court will not repeat it. But, when considering the reasonableness of the work
  performed by BHFS, it should be noted that the law firm spent significant time and effort
  to assist the Trustee in unlocking value from Morreale Hotels through sales of the
  Broadway Property and the Colfax Property. Those efforts were opposed by the Debtor
  at every step in both the Individual Case and the Morreale Hotels Case. Despite the
  onslaught, the Trustee and BHFS ultimately prevailed. The Trustee sold the Broadway
  Property and the Colfax Property for the benefit of creditors and the estate in both the
  Morreale Hotels Case and the Individual Case. But, again, it came at a price:
  substantial expense in terms of attorneys’ fees.

         In addition to asset dispositions and the Sketch Restaurant adversary
  proceeding, the Trustee and BHFS also sought to enhance the estate in the Individual
  Case by carefully scrutinizing the Debtor’s claimed exemptions. The Trustee, through
  BHFS, objected to the Debtor’s claim of exemption in an alleged life insurance policy
  with a cash surrender value of $363,714.51. (Docket No. 360.) The Trustee asserted
  that the financial instrument was an annuity (not a life insurance policy), so that it was
  not exempt. The Debtor vigorously objected. (Docket Nos. 385 and 562.) With BHFS’
  help, the Trustee won and the exemption was rejected. (Docket Nos. 734 and 737.)

          Later in the Individual Case, the Trustee and BHFS directed their attention to
  creditor claims and payment. As noted previously some of the creditors in the Individual
  Case were paid by disbursements in the Morreale Hotels Case after the Trustee
  successfully engineered the sale of the Broadway Property and the Colfax Property. In
  any event, all creditors in both the Individual Case and the Morreale Hotels Case were
  paid in full plus interest. In the later stages of the Individual Case, substantial time and
  effort was expended on compensation issues for the Trustee and BHFS. And, more
  recently, BHFS assisted with respect to the Digital Cowboy Action.

  Throughout the entire Individual Case, the Debtor did almost everything he could — and
  then some — to derail the Chapter 7 liquidation process. He fought the conversion of
  the Individual Case to Chapter 7 by appealing. That didn’t pan out. See Morreale v.
  2011-SIP-1CRE/CADC Venture, LLC, 2015 WL 429502. So, then, the Debtor decided
  to relitigate conversion. Having already lost after a multi-day conversion trial, the
  Debtor filed a “Motion to Reconvert Case to Chapter 11.” (Docket No. 441.) The
  Trustee contested reconversion. The Court ultimately denied reconversion from
  Chapter 7 to Chapter 11 (Docket No. 508); but, meanwhile, BHFS was forced to spend
  significant time and resources defending the Trustee.

         Losing the conversion battle did not deter the Debtor. At various other stages of
  the Individual Case, he sought to oust the Trustee so that he could “pay creditors” and
  dismiss the case. (Docket Nos. 590, 591, 607, 746, and 791.) BHFS defended the
  Trustee. The Court ultimately rejected the Debtor’s repeated efforts to dismiss the

                                              37
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page38 of 53




  Individual Case. (Docket Nos. 659, 660, and 810.) And, the Debtor contested virtually
  every administrative action taken by the Trustee. However, it all came at a cost. BHFS
  was called upon to spend substantial time assisting the Trustee.

         In determining the reasonableness of time spent, the Court may consider the
  “maneuvering of the other side.” Ramos v. Lamm, 713 F.2d 546, 554 (10th Cir. 1983).
  This is especially important in this dispute over professional compensation. The
  Debtor’s maneuvering was extensive by any measure. While the Debtor had certain
  due process rights and may have been entitled to object to the Trustee’s administrative
  actions (at least after the Individual Case estate became solvent), the Court is
  convinced beyond any doubt that the Debtor’s actions caused a proliferation of
  administrative expenses. In the Court’s estimation, the Debtor’s aggressive litigation
  against the Trustee (most of which failed) increased BHFS’ attorney’s fees and costs by
  a multiple of 3 or 4 times what they would have been otherwise. The only real
  exception is the Fee Defense Attorneys’ Fees Issue; however, the Court already
  disallowed all BHFS’ Fee Defense Attorneys’ Fees.

         The foregoing is only a very short summary of some of the history in the
  Individual Case. As noted previously, through the Applications, BHFS has divided its
  time into several typical categories: case administration; asset disposition; asset
  recovery; exemptions; claims administration; and retention/fee applications. The Court
  has carefully reviewed the categories and the time allocated to each category. The
  Court also reviewed the supporting BHFS billing statements showing time spent. In
  addition, the Court made a rough calculation of the work performed by year as follows:

                                    2015 2016 2017 2018 2019 2020

        Percentage of Total Fees
        By Year:                 36%       22%    15%    11%    9%     7%

  The data show that BHFS spent the most time and effort in the early stages of the
  Individual Case especially in connection with case administration, asset dispositions,
  and asset recovery.

         After all of its own analysis and considering the arguments of the parties, the
  Court concludes on an overall basis that the time spent by BHFS in representing the
  Trustee was beneficial to the estate in the Individual Case and reasonable; except with
  respect to the Fee Defense Fees Issues for which the Court already has disallowed
  compensation entirely and the reductions already imposed for the Morreale Hotels Case
  and Digital Cowboy Action work. However, for completeness, the Court also separately
  addresses the objections raised to paralegal time.




                                             38
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                      Entered:12/31/20 11:57:27 Page39 of 53




                    b.      The Paralegal Time Objection and the Reasonableness of
                            Paralegal Services.

         BHFS utilized a paralegal, Sheila M. Grisham, to assist the attorneys in
  performing work for the Trustee. Ms. Grisham charged approximately 251 hours over
  the six-year engagement valued at around $65,650.00 according to the Court’s
  calculations.17 Her billings constitute about 14% of the aggregate BHFS hours billed
  and about 8% of the fee billings. During closing argument, counsel for the Debtor
  objected to every single minute spent by Ms. Grisham. The UST’s objection was more
  nuanced. The UST characterized some of the work Ms. Grisham did as “clerical in
  nature” and, thus, undeserving of compensation. Helpfully, the UST itemized the
  allegedly clerical work by preparing various lists of specific time entries. (Stip. Ex. 9;
  containing three lists of Ms. Grisham time entries.) The UST identified a total of
  $40,573.50 of Ms. Grisham’s time entries which the UST claims are clerical and not
  compensable: (1) $8,526.00 from the First Application; (2) $11,081.50 from the Second
  Application; (3) $17,775.00 from the Third Application; and (4) $3,191.00 from the
  Fourth Application. Apparently in response to objections, BHFS appears to have
  voluntarily reduced its request for compensation for Ms. Grisham’s paralegal time by
  about $19,719.00. (Stip. Ex. 6.) That reduction already has been made in determining
  BHFS’ final ask for $810,576.13. Put another way, BHFS already reduced its requested
  paralegal compensation by about 30% (i.e., from $65,650.00 to $45,931.00).

         In the Court’s review of the UST Objection and the Debtor’s Objection, the two
  main issues with respect to BHFS’ paralegal services are: (1) whether the descriptions
  of work performed by Ms. Grisham are sufficiently detailed; and (2) whether some of the
  work performed by Ms. Grisham is purely “clerical” and thus should be part of BHFS’
  overhead. The Debtor also argues that none of Ms. Grisham’s time can be charged;
  however, that broad and undifferentiated argument is without any legal merit.
  Paralegals are true professionals who often render great value in legal work. In fact,
  work by an experienced paralegal often times may be more efficient and economical
  than similar work performed by a brand-new associate attorney.

         With respect to the position that fee application descriptions must be detailed, “[a]
  proper fee application must list each activity, its date, the attorney [or professional] who
  performed the work, a description of the work performed or subject matter of the work,
  and the time spent on the work.” In re Yankton College, 101 B.R. 151, 159 (Bankr. S.D.
  1989); see also Fed. R. Bankr. P. 2016(a).
                The requirement of detail and specificity serves to provide
                the information needed for the court to decide whether a
                particular fee or expense is both “actual and necessary.”
                This requirement is not an end in itself and should be
                enforced in a manner that serves its purpose or function.
                Consequently, fee applications falling short of the “ideal of
                completeness” may still be sufficient.

  17
            The Court’s rough estimate is a little higher than the $59,308.00 calculated by the Debtor. (Stip.
  Ex. 6.)

                                                        39
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                   Entered:12/31/20 11:57:27 Page40 of 53




  In re Cascade Oil Co., Inc., 126 B.R. 99, 105 (D. Kan. 1991). For example,
  “compensation may be allowed for those intermittent entries that lack sufficient detail
  when they were supported by a reading of the entire application.” Id. at 109.

          The UST and the Debtor have a point concerning the lack of detail for some of
  Ms. Grisham’s time. For example, in the specific time entries identified by the UST, the
  following seemingly generic phrases appear hundreds of times: “review and analyze
  bankruptcy pleadings,” “email exchange with [],” “prepare hearing notebooks,”
  “docketing of deadlines.” Ms. Grisham billed about 99 times alone for the endemic
  “review and analyze bankruptcy pleadings,” usually in time increments of .1 to .5 hours.
  (Stip. Ex. 9.) Most “review and analyze bankruptcy pleadings” entries were followed
  shortly thereafter by “email exchange with [ ]” usually in a .1 hour time increment.
  These types of entries certainly are not very descriptive. They beg questions such as:
  What specific pleadings did Ms. Grisham actually review and analyze? What purpose
  was served by such review and analysis? Why did Ms. Grisham usually circulate the
  pleadings to someone else or a group? Accurate answers to such questions cannot be
  gleaned merely from the generic text of the entries.

           The Court does not encourage or endorse the short-hand used by Ms. Grisham
  and BHFS. However, unfortunately, it is not especially unique. Many fee applications
  presented to the Court have similar entries. For example, the Allen & Vellone P.C. law
  firm (which represents the Debtor in prosecuting the Debtor’s Objection against BHFS)
  submitted fee applications in the Individual Case with paralegal descriptions such as:
  “prepare hearing notebook,” “revise exhibits,” “hearing preparation,” “conference with
  [ ],” “pick up boxes from client,” “exchange emails with [ ],” “telephone call and meeting,”
  and “review documents.” (Docket No. 193.) Sometimes, the Debtor’s own law firm did
  not even identify the specific paralegal who performed work and just used the
  anonymous acronym “PAR” to refer to unknown paralegals. (Id.) With respect to
  lawyers, the Debtor’s counsel who conducted most of the trial, Patrick D. Vellone,
  regularly billed for “meeting with Client,” “meeting with Attorney [ ],” and “telephone
  conference with [ ].” (Id.) From these entries, the Court has no way of knowing the real
  subject matter of the work. Why did Mr. Vellone “meet with Attorney [ ]” and what was
  the subject of their discussion? Mathew M. Wolf, another lawyer for Debtor who
  presented closing argument disparaging BHFS billing practices himself often billed
  generically just like Mr. Vellone (even using the same phrases) and occasionally utilized
  vague descriptions such as “review and analyze the work.” (Id.) That begs the
  questions: What work? And, why did Mr. Wolf review and analyze it, whatever it was?
  In fact, Mr. Wolf’s “review and analyze the work,”18 sounds a whole lot like Ms.
  Grisham’s “review and analyze bankruptcy pleadings.”

  All of this is not to say that just because “everyone else does it” it is fine that most of Ms.
  Grisham’s time entries lack sufficient detail. But, it does suggest that sometimes the
  Court may look further than the mere text of time entries. In BHFS’ representation of
  the Trustee, BHFS needed to monitor all of the filings in the Individual Case and the

  18
         In fairness, most of Mr. Wolf’s time entries were more descriptive.

                                                     40
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page41 of 53




  Morreale Hotels Case. There were 1,103 docket entries in the Individual Case and an
  additional 1,092 docket entries in the Morreale Hotels Case (albeit that some entries
  occurred prior to BHFS’ retention). (Exs. 1 and 2.) During the most active times in both
  bankruptcies (primarily 2015-2016), there frequently were multiple filings made in the
  same day. The paper flow seemed unceasing.

          At trial, Mr. Pankow explained how BHFS managed its work and used Ms.
  Grisham as a “gate-keeper.” She reviewed every pleading filed in the Court’s ECF
  system in the Individual Case and Morreale Hotels Case. She had responsibility to
  manage the pleadings flow and decide who at BHFS should be informed of which
  filings. Then, she e-mailed the Trustee, specific BHFS attorneys, or the entire “team” to
  ensure that there was proper coordination and attention to pressing issues. In this
  context and as explained by Mr. Pankow, it might not be as strange to observe that Ms.
  Grisham described her work as “review and analyze bankruptcy pleadings” at least 99
  times. Such work is generally compensable. See In re CF&I Fabricators of Utah, Inc.,
  131 B.R. 474, 491 (Bankr. D. Utah 1991) (“analyzing incoming documents . . . and
  routing the documents” is compensable).

         June 5, 2015 was a typical day and is a good illustration (randomly selected by
  the Court) of what Ms. Grisham did. On that day, there were four filings in the Individual
  Case: (1) “Motion to Pay Creditors by Tom H. Connolly” (Docket No. 496); (2) “L.B.R.
  9013-1.1 Notice” (Docket No. 497); (3) “Certificate of Service” (Docket No. 498); and (4)
  “Stipulation for the Approval of Settlement Regarding the Final Application for Approval
  of Attorneys’ Fees and Costs of Allen & Vellone, P.C. and the Second and Final
  Application for Allowance of Compensation and Reimbursement of Expenses of
  Weinman & Associates, P.C. and the United States Trustee’s Objections Thereto.”
  (Docket No. 499). Ms. Grisham recorded the following time entry:

               Review and analyze bankruptcy pleadings (.2); email
               exchange with working group re same (.2) docket deadline
               (.1)

  Based on Mr. Pankow’s unrebutted testimony, Ms. Grisham’s role was to review all the
  pleadings. She could have listed the very long titles to the four pleadings in her time
  entries. Perhaps, she could have summarized the four pleadings in a short fashion
  such as “reviewed and analyzed motion to pay, notice, certificate of service, and
  stipulation re: settlement on attorneys’ fees.” Maybe it would have been better to refer
  to the pleading by docket numbers. But she just described her work generically as
  “reviewed and analyzed bankruptcy pleadings.” Then she circulated some or all the
  “bankruptcy pleadings” to a BHFS working group. And, finally, she docketed a deadline
  (presumable from the L.B.R. 9013-1.1 Notice). It all took half an hour — which seems
  entirely reasonable and maybe even less time than would ordinarily be expected. But,
  both the UST and the Debtor ask that BHFS receive nothing for this work because the
  June 5, 2015 time entry is not descriptive enough.




                                             41
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page42 of 53




          The Court recognizes that too many of Ms. Grisham’s time entries were too
  generic and urges all BHFS personnel (paralegals included) to include more fulsome
  descriptions of materials reviewed and analyzed. It should not be the job of the Debtor,
  creditors, the UST, and the Court to have to ferret through the time entries and then
  compare the time entries to the docket sheet and actual pleadings in order to assess
  the reasonableness of the work performed. However, the Court is familiar with most of
  the work since the Court itself also “reviewed and analyzed pleadings” in the Individual
  Case and the Morreale Hotels Case most business days in 2015 and 2016. The Court
  has spent enough time comparing Ms. Grisham’s time records to the docket record to
  know that even though the text of the entries is generic, the work lines up with the
  record of the Individual Case and the Morreale Hotels Case in almost every instance.
  But during cross-examination of Mr. Pankow at trial, the UST identified a few instances
  of Ms. Grisham’s time entries that did not seem to match some record activity in the
  Individual Case. In some of the illustrations, the UST ignored activity in the Morreale
  Hotels Case. After reviewing the various examples highlighted by the Trustee, the
  Court concludes that Ms. Grisham’s generic “reviewed and analyzed pleadings” and
  “emailed to [ ]” time entries on May 16 and 18, 2015, June 22, 2015, October 26, 2016,
  and November 3, 2016, should be rejected because they do not match events occurred
  in either the Individual Case or the Morreale Hotels Case. Even Mr. Pankow
  acknowledged that there could have been a mistake in such billing examples.
  Together, the suspect entries total 1.8 hours of paralegal time and should not be
  compensable. The Court disregards the other examples identified by the UST at trial
  because there were some events occurring around the time of the billings in either the
  Individual Case or the Morreale Hotels Case.

           In addition to objecting to the generic time entries submitted by Ms. Grisham, the
  Debtor and the UST also object that much of the work performed by Ms. Grisham was
  “clerical in nature” and not compensable. In focusing on the “clerical in nature”
  objections, the Debtor and the UST point out that Ms. Grisham billed for tasks such as:
  “filing” pleadings through the Court’s ECF docket system; “docketing of deadlines”;
  “calendaring of deadlines”; “preparing hearing notebooks”; and “preparing hearing
  notebooks for trial.” And, as discussed above, Ms. Grisham performed the gatekeeping
  function when she “reviewed and analyzed bankruptcy pleadings” generally followed by
  an email distribution.

          In the Court’s view, the UST’s itemization of objectionable ministerial tasks is far
  too broad and undifferentiated. For example, the UST objects to paralegal time entries
  such as: July 27, 2015 “prepare certificate of service and affidavit of service of
  summons and complaint on C. Palmer (.6)”; May 4, 2018 “revise appellant’s designation
  of record (1.6)”; June 22, 2018 “revise Trustee’s Response to Debtor’s Objection to
  Claim No. 5-2 (.3)”; and August 3, 2018 “prepare exhibits for appendix and addendum
  to brief (11.4).” Why are these type of tasks “clerical in nature” and thus
  uncompensable? Neither the UST nor the Debtor explained. In the Court’s view, such
  types of tasks are the very heartland of appropriate paralegal work which is
  compensable. And, what exactly is wrong with a paralegal “preparing hearing
  notebooks”? Counsel for the Debtor, Allen & Vellone P.C., had its own paralegals

                                              42
Case:13-27310-TBM Doc#:1123 Filed:12/31/20             Entered:12/31/20 11:57:27 Page43 of 53




  regularly bill for “prepare exhibits”; “prepare hearing notebook”; “prepare exhibit
  notebooks for hearing” and the like. (Docket No. 193.) The Debtor did not object to
  Allen & Vellone P.C.’s charges; but now the Debtor seems intent that BHFS cannot
  charge for the same type of services. The Court disagrees.

         The Debtor and the UST tried to clarify what type of work is clerical by citing the
  CF&I Fabricators decision for the proposition that “typing, data entry, checking court
  dockets or court dates, manually assembling, collating, marking, processing,
  photocopying, or mailing documents . . . is clerical in nature and not compensable.
  Such tasks are traditionally charged to overhead and included in the professional's
  hourly rate.” CF&I Fabricators, 131 B.R. at 492. So, far, the Court generally agrees.
  But Ms. Grisham did not charge for typing, data entry, photocopying documents, or the
  like. Mr. Pankow testified that he has an administrative assistant to help with such type
  of tasks but BHFS did not bill for his administrative assistant in the Applications.

          Because CF&I Fabricators, 131 B.R. 474, dates back to 1991, it did not address
  electronic filing and docketing. The Debtor and the UST cite a pair of non-binding
  decisions for the argument that such services are not compensable: In re Mohsen, 473
  B.R. 779, 795 (Bankr. N.D. Cal. 2012); In re Weaver, 2011 WL 867136, at *4 (Bankr.
  D.N.M. Mar. 11, 2011). In Mohsen, the court decided that “approximately 2 hours that
  represent time spent downloading documents, calendaring deadlines, confirming papers
  were filed, organizing files, and electronically filing documents” were “non-compensable
  clerical tasks.” Mohsen, 473 B.R. at 795. The case is not particularly persuasive since
  it offered no analysis at all on the topic. Further, it is unclear whether the reference to
  “electronic filing” referred to internal law firm “electronic filing” (i.e., filing and storing
  documents internally) or e-filing with the court. The Weaver decision is more detailed.
  The New Mexico bankruptcy court opined:

                Clerical tasks are generally not compensable from the
                bankruptcy estate, even if such tasks are performed by
                paralegals or attorneys. Such tasks are considered part of
                office overhead . . . . Even though some training in using the
                Court’s CM/ECF system is required, filing a document
                electronically is not a billable task . . . . It is the type of cost
                that should be absorbed in a legal firm’s office overhead.

  Weaver, 2011 WL 867136, at *4. But another more recent New Mexico bankruptcy
  decision provides a more nuanced view and acknowledges that “[i]t could be . . . that
  some complex e-filing in chapter 11 cases may be compensable.” In re Hungry Horse,
  LLC, 2017 WL 3638182, at *4 (Bankr. D.N.M. Aug. 23, 2017). In the end, the Court
  respectfully disagrees with the Weaver approach to e-filing documents with the Court.

          Instead, the Court looks closer to home for the most compelling guidance on the
  e-filing and docketing deadline issues. In In re McNally, 2006 WL 2348687 (Bankr. D.
  Colo. 2006), Judge Tallman explained why e-filing documents may be compensable
  (even if performed by an attorney):

                                                43
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page44 of 53




               . . . the Bankruptcy Court and Clerk's Office over the past
               few years have essentially conscripted attorneys and their
               staffs to be docketing clerks for the Bankruptcy system.
               They are trained for the position and the attorney's CM/ECF
               registration number is now the authority to file documents
               and how they are tracked and policed. Therefore, the Court
               does not find it surprising or unusual that certain entries may
               reflect that an attorney may have billed a task as efiling. As
               long as the task is the culmination of a professional service,
               such as drafting or revising a pleading or other document for
               filing; or, such tasks are not excessive in number when
               compared to the total amount of services rendered for the
               case, the Court does not believe the occasional or isolated
               billing for such services to be unreasonable in light of the
               Johnson factors so as to require a fee reduction.

  Id., at *13. The foregoing description is entirely accurate and negates the Debtor’s and
  the UST’s attacks on BHFS’ Applications.

         E-filing documents with the Court requires both specialized training and
  professional judgment in determining the proper “event” and linking to the proper
  document already in the docket. It is no longer just a matter of handing a document to a
  docketing clerk at the courthouse. The Court concludes that having a paralegal perform
  the task (rather than an attorney) is entirely appropriate, reasonable, and compensable.
  Furthermore, Ms. Grisham did not charge excessively for e-filing documents in
  comparison to the bulk of her work.

         Docketing deadlines also is a task that involves professional judgment (including
  application of the Bankruptcy Code, the Federal Rules of Civil Procedure, the Federal
  Rules of Bankruptcy Procedure, and the Local Bankruptcy Rules of the District of
  Colorado). The consequences of docketing the wrong deadline can be severe in
  bankruptcy cases. See McNally, 2006 WL 2348687, at *12 (explaining possible fatal
  consequences of mis-calendaring in Chapter 13 cases and allowing compensation).
  The Court enforces deadlines and observes that one of the most common but avoidable
  mistakes in bankruptcy practice is missing deadlines. Best practices suggest that a
  paralegal should make the initial calendaring decision which should then be double-
  checked by an attorney. In any event, the Court easily rejects the argument that BHFS
  cannot be compensated for calendaring deadlines properly.

          Having carefully considered the objections by the Debtor and the UST to Ms.
  Grisham’s paralegal time, the Court observes that paralegals have an important role to
  play in the bankruptcy process and are entitled to appropriate compensation. The Court
  admonishes that time entries should be specific in describing the nature of the services
  provided. Ms. Grisham’s billing entries too often were generic. And, the UST properly
  identified about 1.8 hours of generic entries that did not match docket activity in the

                                             44
Case:13-27310-TBM Doc#:1123 Filed:12/31/20         Entered:12/31/20 11:57:27 Page45 of 53




  Individual Case or the Morreale Hotels Case. On the foregoing basis, and considering
  the Section 330(a) framework, the Court determines that Ms. Grisham’s billings should
  be discounted by 15% to ensure reasonableness. However, BHFS already voluntarily
  reduced Ms. Grisham’s fees by about 30% to arrive at its final request for $810,576.13.
  Accordingly, the Court need not further reduce BHFS’ requested compensation based
  upon the “clerical in nature” objection.

        2.     Reasonableness of Rates Charged by BHFS: Section 330(a)(3)(B)
               and Johnson Factor No. 6.

          The principal BHFS lawyers who represented the Trustee in the Individual Case
  are: Michael J. Pankow; Kinny Bagga; Samuel M. Kidder; and Andrew J. Roth-Moore.
  Although Mr. Pankow, the engagement partner, remained a constant presence in the
  Individual Case, the more junior attorneys rotated. BHFS supplemented the lawyer
  team with a primary and very experienced paralegal: Sheila M. Grisham. During the
  almost six-year assignment representing the Trustee, BHFS made annual upward
  adjustments to most billing rates. However, there was an exception, Mr. Pankow did
  not increase his billing rate in 2016. This is important since BHFS performed the
  majority of its work in 2015 and 2016. In any event, BHFS charged its professionals at
  the following rates per hour during the assignment:

        Professional               2015 2016 2017 2018 2019 2020

        Michael J. Pankow          $595   $595   $625   $650   $675   $735
        Samuel M. Kidder           $285   $300   $335   N/A    N/A    N/A
        Kinny Bagga                $285   N/A    N/A    N/A    N/A    N/A
        Andrew J. Roth-Moore       N/A    N/A    N/A    $300   $320   $320
        Sheila M. Grisham          $245   $255   $265   $275   $285   $295

  Although the hourly rate increases generally were incremental, for the professionals
  who worked on the entire engagement (Mr. Pankow and Ms. Grisham), their hourly
  rates increased by roughly 22% during the five years from 2015 to 2020. With respect
  to Mr. Pankow, the evidence at trial established that the foregoing rates for his time
  represent a discount of $50.00 per hour from his standard rates.

         In terms of the volume of work, the most intense time period by far was at the
  beginning of the Chapter 7 liquidation process in 2015. As explained previously, after
  2015, the amount of work performed steadily decreased every year. Thus, the lower
  rates charged by BHFS in 2015 and 2016 are more important for assessment since they
  applied with respect to most of the work performed. Although the Debtor repeatedly
  emphasized the highest hourly rate charged by Mr. Pankow in 2020 ($735), that rate
  applied to only a small amount of work. Furthermore, a significant part of the work
  performed by BHFS in 2018 and 2019 at relatively higher rates pertained to defense of
  the Second Application and the Trustee’s Application. The Court already has decided
  to disallow all Fee Defense Attorneys’ Fees.



                                            45
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page46 of 53




         Another way of looking at the hourly rates charged by BHFS is to calculate an
  average blended hourly professional rate. Taking the total amount of fees requested
  $810,576.13 divided by the hours expended (about 1,768 hours) yields an average
  blended hourly professional rate of about $458.47. Such amount is an approximate
  because BHFS requested less than the amount actually billed. Such rate includes
  mainly lawyers, but also paralegals. But based on this rough calculation, it is apparent
  that Mr. Pankow, who had the highest hourly rate during all time periods, performed a
  substantial amount of the work and also billed the largest number of hours (about 873
  hours or 49% of the hours billed according to the Court’s estimate). Mr. Kidder, a young
  associate with a lower rate, billed the second highest number of hours (about 510 hours
  or 29% of the hours billed according to the Court’s estimate). And, over the entire
  assignment, Ms. Grisham, a paralegal with the lowest hourly rate, billed the third highest
  number of hours (about 251 hours or 14% of the hours billed according to the Court’s
  estimate). Together, Mr. Pankow, Mr. Kidder, and Ms. Grisham accounted for about
  92% of total hours billed. The remaining balance is mainly attributable to a rotating
  group of associates, including Ms. Bagga and Mr. Roth-Moore.

         Having described the facts, the Court turns to the question whether the rates
  charged by the BHFS professionals were reasonable. The Court received a relative
  paucity of evidence on the topic. Mr. Pankow, a very experienced bankruptcy
  professional, testified that the rates were reasonable. Further, the Trustee, who may be
  the most experienced Chapter 7 Trustee in the United States with many decades under
  his belt, also testified about the BHFS charges. He characterized the BHFS rates as
  “on the high end but reasonable under the circumstances.” The UST does not dispute
  the reasonableness of the BHFS hourly rates. The Debtor does. But the Debtor offered
  no testimony defeating the reasonableness of the BHFS hourly rates. Therefore, based
  upon the evidence at trial, BHFS established the reasonableness of its hourly rates.

          As a further test on the reasonableness of the hourly rates, the Court “may draw
  on its own experience with attorney charges in bankruptcy cases in this district to
  determine a reasonable fee.” Weaver, 2011 WL 867136, at *4; see also In re Spillane,
  884 F.2d 642, 647 (1st Cir. 1989) (affirming trial court’s reduction in approved hourly
  rate that was based on the trial court’s own experience); In re Hammeken, 2010 WL
  2940801, at *1 (Bankr. D. Ariz. Jul. 21, 2010) (stating that “the court employs its own
  experience, both as an attorney and as a judge, to attorney fee applications”). The
  Court has presided over thousands of bankruptcy cases and regularly reviews
  applications for compensation under Section 330 in Chapter 11 proceedings and
  complex Chapter 7 cases in which trustees have retained counsel. And, the Court
  concurs almost entirely with the Trustee: the BHFS hourly rates charged by its
  professionals are high (certainly in the top quartile of bankruptcy professionals actively
  practicing in complex Colorado cases); but they are still within the ambit of reasonable
  for partners, associates, and paralegals.

        A few examples from the Individual Case and the Morreale Hotels Case also
  support the Court’s conclusion. The Debtor hired Kutner Brinen to represent the
  corporate debtor in the Morreale Hotels Case. The principal engagement partner was,

                                              46
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                  Entered:12/31/20 11:57:27 Page47 of 53




  Lee M. Kutner, a respected and very experienced bankruptcy attorney in this
  jurisdiction. In 2015, Mr. Kutner charged at the rate of $460 per hour. (UST Ex. C.) Mr.
  Pankow charged at the rate of $595 per hour in 2015. So, he was about 25% more
  expensive than Mr. Kutner in 2015. In 2016, Mr. Kutner raised his rate to $500 per
  hour. (UST Ex. D.) Mr. Pankow did not raise his rate at all in 2016. So, in 2016, the
  rate difference was only about 18% as between Mr. Kutner and Mr. Pankow. Yet, the
  Debtor himself hired Mr. Kutner and apparently had no qualms with Mr. Kutner’s hourly
  rate. A rate difference of 18% is not indicative of unreasonableness. Similarly, the
  Debtor employed several law firms in the Individual Case. His main law firm was
  Weinman & Associates, P.C. Jeffrey A. Weinman, an experienced bankruptcy attorney
  in Colorado, billed the Debtor at the rate of $450 per hour in 2014. (Docket No. 318.)
  That rate is similar to Mr. Kutner’s rate in the Morreale Hotels Case. Although a bit less
  than Mr. Pankow’s rates in 2015 and 2016, Mr. Weinman’s rate for representing the
  Debtor earlier in the Individual Case shows that Mr. Pankow’s rate (albeit high) is not
  out of bounds. Although the foregoing examples focus on Mr. Pankow’s hourly rate
  because his rate is the highest, the Court reaches similar conclusions with respect to
  the rates for associates and paralegals in bankruptcy cases.

         The Court also has considered other cases in this jurisdiction — not just the
  Individual Case and the Morreale Hotels Case. The rates charged by BHFS are indeed
  higher than most other law firms appearing in Colorado bankruptcy cases; but they are
  lower than some. In the end, BHFS’ hourly professional rates are high, but not out of
  line and not unreasonable under Section 330(a)(3)(B).

          3.      Amount Involved and Results Obtained: Johnson Factor No. 8.

         The Court considers the “amount involved and results obtained” factor of
  paramount importance. After all, the bottom-line results matter a great deal. So, the
  Court, in its discretion, weighs this factor more heavily than most of the other Johnson
  factors. See Norman v. Housing Auth. of Montgomery, 836 F.2d 1292, 1302 (11th Cir.
  1988) (“After the lodestar is determined . . . the court must next consider the necessity
  of an adjustment for results obtained. If the result was excellent, then the court should
  compensate for all hours reasonably expended.”); In re Allied Computer Repair, Inc.,
  202 B.R. 877, 885 (Bankr. W.D. Ken. 1996) (“numerous courts have held that . . . the
  results obtained . . . carries the greatest determinative weight”). The results speak for
  themselves. The Individual Case involved a substantial amount of claims in terms of
  dollar amount: about $7,674,614.85 as originally filed.19 The claims pool indicates that
  the Individual Case falls in the top 1% of individual Chapter 7 liquidations measured by
  the “amount involved.”

         BHFS assisted the Trustee in marshalling funds (through asset dispositions
  including at the Morreale Hotel Case level and otherwise) sufficient for the Trustee to
  pay all creditors who filed claims in the Individual Case and the Morreale Hotels Case in

  19
         The claims pool changed over time. Duplicate claims were eliminated. Some claims were
  reduced while other grew. However, the claims originally filed provide a good yard-stick measure of the
  magnitude of the Individual Case.

                                                     47
Case:13-27310-TBM Doc#:1123 Filed:12/31/20           Entered:12/31/20 11:57:27 Page48 of 53




  full plus interest — whether by disbursements in the Morreale Hotels Case or by
  disbursements in the Individual Case. Given the overlapping creditor pool as between
  the Individual Case and the Morreale Hotels Case, most of the common creditors
  technically received distributions in the Morreale Hotels Case prior to the surplus flowing
  down to the Individual Case. However, the practical and big-picture result is the same:
  all creditors in the Individual Case and the Morreale Hotels Case were paid. The
  Trustee even made a substantial interim surplus distribution to the Debtor. More
  surplus funds will be available to the Debtor when the BHFS Applications are resolved
  and the Trustee prepares his Final Report. Notably, the results obtained by the Trustee
  and BHFS are leaps and bounds above what the Debtor had repeatedly projected
  before conversion of the Individual Case to Chapter 7 liquidation.

          In the Court’s experience, the full payment scenario achieved by the Trustee and
  BHFS is exceedingly unusual. Most Chapter 7 cases end with nothing for creditors. If
  they are lucky, creditors sometimes receive payment equivalent to a small percentage
  of their claims. But, it is almost unheard of for creditors in a Chapter 7 liquidation to be
  paid in full plus interest. And, it is rarer still for a Chapter 7 debtor to receive a
  significant surplus. The amounts involved and results obtained weigh strongly in favor
  of approving the Applications.

         4.     Novelty and Difficulty of the Questions: Johnson Factor No. 2.

           In representing the Trustee in the Individual Case, BHFS was forced to confront
  numerous thorny and novel legal issues — far more than in the typical Chapter 7
  liquidation and also more than in most complex bankruptcy reorganizations. An
  important dispute right out of the gate was the Trustee’s ability to seize control of the
  Debtor’s member interest in Morreale Hotels, which was the Debtor’s most significant
  asset. Single-member limited liability companies, like Morreale Hotels, raise numerous
  difficult legal issues. Although there is some bankruptcy court guidance on the issue of
  control (Albright, 291 B.R. 538), there is a dearth of appellate precedent. BHFS
  assisted the Trustee in navigating these choppy waters and obtaining control of
  Morreale Hotels.

         Then, the Debtor consistently and aggressively sought to intervene in the
  Trustee’s proposed actions. The Debtor’s arguments required the Court to address
  numerous complex standing issues. See Morreale, 2015 WL 3897796. Unusually, the
  Debtor even asserted a claim against himself to try to establish standing. BHFS
  represented the Trustee in hearings and a trial on the standing matters and ultimately
  prevailed by obtaining a ruling from the Court rejecting the Debtor’s standing to attack
  the Trustee’s actions. But, that did not stop the Debtor. He started to use proxies
  including Sketch Restaurant (an entity that he purported to manage) and Belladonna
  LLC (an entity controlled by his fiancé which acquired a claim against the Debtor). All
  the maneuvering led to an unusually difficult set of disputes threatening to derail the
  Trustee’s efforts to sell the Broadway Property and Colfax Property. Again, BHFS
  capably represented the Trustee throughout and ensured the sale of the Broadway
  Property and Colfax Property for the benefit of creditors.

                                               48
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page49 of 53




         Later still BHFS assisted the Trustee in connection with confirmation issues for a
  plan at the Morreale Hotels Case level. There were many novel and hotly-contested
  issues. However, in the end, the Trustee was able to achieve confirmation and cause a
  surplus to be distributed from the Morreale Hotels Case to the Individual Case.
  Subsequently, BHFS represented the Trustee is a series of more difficult fights
  concerning the Debtor’s efforts to curtail the bankruptcy process through dismissal.

          Overall, the Court concludes that BHFS’ work involved more difficult and novel
  legal questions than almost any other Chapter 7 liquidation the Court has ever
  encountered. To say it was not easy is a serious understatement. The tough and novel
  legal issues factor supports award of the fees requested by BHFS as reasonable.
          5.    Skill Necessary to Perform Legal Services: Johnson Factor No. 3.

         As set forth in the Court’s description of the Individual Case and its relationship
  with the Morreale Hotels Case, the Individual Case is a complex bankruptcy proceeding
  which started as a Chapter 11 reorganization and later was converted to Chapter 7
  liquidation. The case was exceedingly contentious. Virtually every action taken by the
  Trustee was attacked by the Debtor. Given the constant litigation, the Individual Case
  presented a myriad of tough legal issues.

         In the Court’s estimation, BHFS’ engagement as counsel for the Trustee in the
  Individual Case required a high level of legal skills in numerous areas, including:
  Chapter 7 liquidation; Chapter 11 reorganization; corporate law; real estate; commercial
  transactions; bankruptcy litigation; state and federal taxation; asset dispositions;
  appeals; and the Uniform Commercial Code. The skill set required was well beyond
  what normally is needed for routine consumer bankruptcy cases. Instead, the Trustee
  required the assistance of counsel skilled in the most significant and complex
  bankruptcy proceedings in this jurisdiction. This factor favors the reasonableness of the
  compensation requested in the Applications.

        6.     BHFS’ Professional Qualifications: Section 330(a)(3)(E) and Johnson
               Factor No. 9.

        Both Section 330(a)(3)(E) and the Johnson factors dictate that the Court should
  consider the skill and experience of the professionals seeking compensation. BHFS is
  a prominent Colorado-based law firm with a national presence. The firm has substantial
  experience in bankruptcy matters. The principal BHFS lawyers who represented the
  Trustee in the Individual Case are: Michael J. Pankow; Samuel M. Kidder; and Kinny
  Bagga.

         Mr. Pankow is a shareholder of BHFS and was the lawyer leading the
  representation of the Trustee. A 1989 graduate of Creighton University Law School, he
  is admitted to practice law in the States of Colorado and Nebraska. For the last 30
  years, Mr. Pankow has focused on bankruptcy, reorganization, bankruptcy and
  commercial litigation, and commercial workout matters. When his services were

                                              49
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                Entered:12/31/20 11:57:27 Page50 of 53




  rendered to the Trustee, Mr. Kidder was an associate attorney at BHFS. He graduated
  from the UCLA School of Law in 2011. His practice included bankruptcy matters.
  When Ms. Bagga performed work for the Trustee, she was an associate attorney at
  BHFS. She graduated from the University of Denver Sturm College of Law in 2011.
  Ms. Bagga also subsequently earned an L.L.M. degree from St. John’s University
  School of Law. Her practice focused on bankruptcy and corporate matters. The Court
  received no evidence that any of the BHFS professionals are “board certified” in any
  field.

          The Court is quite familiar with BHFS and its lawyers, especially Mr. Pankow.
  The Court concludes that all the BHFS lawyers who rendered services to the Trustee
  have strong credentials and qualifications to represent the Trustee in the Individual
  Case. They all have demonstrated skill and experience in the bankruptcy field. This
  factor favors the reasonableness of the fees noted in the Applications.

         7.      Timeliness of the Services Provided by BHFS: Section 330(a)(3)(D)
                 and Johnson Factor No. 7.

          Section 330(a)(3)(D) mandates that the Court consider whether the services
  “were performed within a reasonable amount of time commensurate with the
  complexity, importance, and nature of the problem, issue, or task addressed.” Having
  presided over the Individual Case for many years, the Court is aware of numerous
  disputes and hearings called on short notice, especially in 2015 and 2016 when the bulk
  of BHFS’ work was performed. BHFS never missed a deadline. Based on the Court’s
  familiarity with the Individual Case, extensive review of the Docket in the Individual
  Case, and review of the BHFS time records, the Court determines that BHFS performed
  its services in a timely fashion serving the needs of the Trustee. However, the Court
  expects that capable professionals meet time requirements in every case. Thus, while
  this factor favors approval of the compensation requested by BHFS, the Court does not
  ascribe much weight to such factor in the Individual Case.

         8.      Customary Compensation: Section 330(a)(3)(F) and Johnson Factor
                 Nos. 5 and 12.

          Section 330(a)(3)(F) directs the Court to consider whether BHFS’ charges are
  “reasonable based on customary compensation charged by comparably skilled
  practitioners” in non-bankruptcy cases. BHFS customarily charges for its legal services
  outside of bankruptcy on an hourly basis utilizing a “standard rate.” Mr. Pankow
  testified that with respect to the Individual Case engagement, he applied a “non-
  standard” discount of $50.00 per hour to his customary rates throughout the entire
  Individual Case.20 For example, in 2015, Mr. Pankow’s standard rate was $645.00. He
  regularly charged that rate for work outside of bankruptcy. But he billed the Trustee at
  the discounted rate of $595.00 per hour. On a percentage basis, the $50.00 per hour
  discount amounted to a reduction of about seven percent (7%) in Mr. Pankow’s

  20
        BHFS did not introduce evidence that the standard rates for BHFS personnel other than Mr.
  Pankow were discounted.

                                                   50
Case:13-27310-TBM Doc#:1123 Filed:12/31/20                Entered:12/31/20 11:57:27 Page51 of 53




  standard hourly rates. In terms of an overall dollar discount, over the entire
  engagement, Mr. Pankow charged about 873 hours. So, the $50.00 per hour discount
  resulted in cost savings of about $43,650.00 as compared to the customary rates.

           BHFS made another concession from its customary charges. Typically, BHFS
  bills its clients a two and a half percent (2.5%) “administrative fee” based upon
  attorney’s fees. BHFS does not separately track and bill for photocopies, telephone
  charges, postages and the like. Instead, the 2.5% administrative fee is designed to
  recoup such expenses. For the engagement with the Trustee in the Individual Case,
  BHFS agreed to waive the administrative fee. This is borne out in the billing statements
  attached to the Applications which do not include charges for photocopies, telephone
  charges, postages and the like. Instead, the costs BHFS is seeking to recover in the
  Applications are for hard costs for third-party services such as Westlaw and Lexis legal
  research, filing fees for court filings, courier costs, transcript charges, telephone
  conference services, and litigation support (including large volume document
  production). The total fees charged by BHFS in the Applications are $799,935.50. If
  BHFS had charged the standard 2.5% administrative fee, that would have amounted to
  an additional $19,998.39. So, BHFS contends that it has effectively discounted its
  request for costs by that amount.

          As the Court considers customary compensation, the Court does not limit the
  inquiry to what is customary for BHFS vis-à-vis what it charges its other clients outside
  of bankruptcy. The parties did not provide the Court much guidance beyond the
  foregoing.21 However, the Court is familiar generally with rates and charges by law
  firms for non-bankruptcy work by reason of attorney claims made in bankruptcy cases
  and also by the retention of counsel in bankruptcy cases to perform non-bankruptcy
  work (such as defense of federal and state court lawsuits and participation in
  arbitrations). The Court’s information suggests that the fees charged by BHFS are high,
  but not out of the range of reasonableness for other types of engagements. Thus, the
  fees requested by BHFS appear reasonable under this factor.

         7.      Undesirability of Case: Johnson Factor No. 10.

         The Court does not assess the Individual Case as being particularly undesirable
  for BHFS — at least at the time BHFS was retained on February 27, 2015. At that
  stage, the Individual Case was notable in terms of the amount of claims. However, the
  Debtor also owned substantial assets. Although payment of administrative expenses in
  Chapter 7 is not guaranteed, a fair assessment at the start of the engagement would
  have suggested that the case was likely to be administratively solvent such that the law
  firm probably would be paid for its compensable work. Over time (including through the
  sale of the Broadway Property and the Colfax Property), administrative solvency
  became virtually certain. So, BHFS faced little risk of non-payment fees and costs
  approved by the Court. On the other hand, as time passed, the Individual Case may

  21
          Counsel for the Debtor referenced a 2017 Economic Survey from the Colorado Bar Association in
  cross-examination of Mr. Pankow. However, the 2017 Economic Survey was not admitted into evidence
  so the Court did not consider it.

                                                   51
Case:13-27310-TBM Doc#:1123 Filed:12/31/20          Entered:12/31/20 11:57:27 Page52 of 53




  have seemed less desirable for BHFS as BHFS professionals and the Trustee suffered
  constant attacks. Notwithstanding, in the overall calculus of the Individual Case, the
  “undesirability” Johnson factor is not significant when assessing reasonableness of the
  amounts listed in the Applications.

        8.     Nature of BHFS’ Relationship with the Trustee: Johnson Factor
               No. 11.

          The Trustee has a strong relationship with BHFS. The Trustee and Mr. Pankow
  have known each other for decades. They are both regulars in the rarified space of
  complex Colorado bankruptcy cases. The Trustee selected BHFS from a field of many
  other qualified candidates. Trustees generally have the right to select counsel of their
  choosing (subject to the requirements of Section 327). The Trustee has worked well
  with BHFS throughout the pendency of the Individual Case and vice-versa. The
  Trustee, who is one of the most experienced Chapter 7 Trustees in the United States,
  testified at trial in favor of BHFS. He contends that BHFS provided valuable services to
  him, and services which were extremely beneficial to the estate. The client support and
  confidence are notable. However, the nature of BHFS’ relationship with the Trustee
  does not weigh greatly in the reasonableness calculus.

        9.     Preclusion of BHFS’ Other Employment Opportunities: Johnson
               Factor No. 4.

          BHFS spent approximately 1,768 hours representing the Trustee in the Individual
  Case over a six-year period. Such work precluded BHFS professionals from working for
  other clients while assisting the Trustee; but only to the extent of the hours actually
  spent on the Individual Case engagement. Put another way, since BHFS spent about
  1,768 hours working for the Trustee, obviously they were not able to charge those same
  hours to other clients. Nevertheless, there is no evidence that BHFS’ engagement was
  so all-consuming that the law firm was forced to turn down other employment
  opportunities. This factor carries no real weight in assessing the reasonableness of the
  fees contained in the Applications.

                                     V.    Conclusion.

         As the final act in this dispute, the Court concludes that BHFS provided benefit to
  the Individual Case estate and should be compensated. Reasonable compensation
  starts with the lodestar amount requested by BHFS: $810,576.13 (which includes fees
  and costs). For the reasons set forth above, the Court determines that it must disallow
  and subtract the following amounts from the requested compensation: (1) $143,362.00
  in Fee Defense Attorneys’ Fees; (2) $1,761.12 in Fee Defense Costs; (3) $16,367.00 for
  the Questionable Entries pertaining to the split benefit with the Morreale Hotels Case;
  and (4) $10,000 for work related to the Digital Cowboy Action. The net result is:
  $639,086.01. Under Section 330(a)(5), there must be an offset for compensation
  already received on an interim basis.



                                             52
Case:13-27310-TBM Doc#:1123 Filed:12/31/20         Entered:12/31/20 11:57:27 Page53 of 53




        Accordingly, the Court ORDERS:

        BHFS shall be allowed aggregate compensation for fees and costs in the amount
  of $639,086.01 under Section 330.

         BHFS already received $352,240.61 in interim fees and costs for the First
  Application and Second Application. BHFS shall be permitted to retain that interim
  compensation, but it must be offset.

       The Trustee shall be permitted to pay BHFS the remaining balance of allowed
  compensation: $286,845.40.

        DATED this 31st day of December, 2020.

                                                 BY THE COURT:




                                                 Thomas B. McNamara,
                                                 United States Bankruptcy Judge




                                            53
